Exhibit 10.2






EXECUTION VERSION
 







PURCHASE AND SALE AGREEMENT
between
ARCC FB FUNDING LLC,
as the Purchaser
and
ARES CAPITAL CORPORATION,
as the Seller
Dated as of June 11, 2020














 



USActive 54963656.6                



--------------------------------------------------------------------------------






TABLE OF CONTENTS


Page
ARTICLE I
DEFINITIONS
SECTION 1.1 General
 
1


SECTION 1.2 Specific Terms
 
2


SECTION 1.3 Other Terms
 
4


SECTION 1.4 Computation of Time Periods
 
4


SECTION 1.5 Certain References
 
4



ARTICLE II
SALE AND PURCHASE OF COLLATERAL LOANS
AND OTHER ASSETS
SECTION 2.1 Sale and Purchase of Collateral Loans and Other Assets
 
4


SECTION 2.2 Purchase Price
 
7


SECTION 2.3 Payment of Purchase Price
 
7


SECTION 2.4 Nature of the Sales
 
8



ARTICLE III
CONDITIONS OF SALE AND PURCHASE
SECTION 3.1 Conditions Precedent to Effectiveness
 
9


SECTION 3.2 Conditions Precedent to All Purchases
 
10



ARTICLE IV
REPRESENTATIONS AND WARRANTIES
SECTION 4.1 Representations and Warranties of the Seller
 
11


SECTION 4.2 Representations and Warranties of the Seller Relating to the
Agreement and the Sale Portfolio
 
18


SECTION 4.3 Representations and Warranties of the Purchaser
 
19





USActive 54963656.6
-i-
 

--------------------------------------------------------------------------------





ARTICLE V
COVENANTS OF THE SELLER
SECTION 5.1 Protection of Title of the Purchaser
 
20


SECTION 5.2 Affirmative Covenants of the Seller
 
23


SECTION 5.3 Negative Covenants of the Seller
 
27



ARTICLE VI
REPURCHASES AND SUBSTITUTION BY THE SELLER
SECTION 6.1 Repurchase of Collateral Loans
 
28


SECTION 6.2 Substitution of Collateral Loans
 
29


SECTION 6.3 Substitution of Collateral Loans
 
30



ARTICLE VII
ADDITIONAL RIGHTS AND OBLIGATIONS IN
RESPECT OF THE SALE PORTFOLIO
SECTION 7.1 Rights of the Purchaser
 
30


SECTION 7.2 Notice to Collateral Agent and Administrative Agent
 
30



ARTICLE VIII
SELLER TERMINATION EVENTS
SECTION 8.1 Seller Termination Events
 
31


SECTION 8.2 Remedies
 
33


SECTION 8.3 Survival of Certain Provisions
 
33



ARTICLE IX
INDEMNIFICATION
SECTION 9.1 Indemnification by the Seller
 
34


SECTION 9.2 Indemnification by the Seller
 
37





USActive 54963656.6
-ii-
 

--------------------------------------------------------------------------------





ARTICLE X
MISCELLANEOUS
            
SECTION 10.1 Liability of the Seller
 
37


SECTION 10.2 Limitation on Liability
 
37


SECTION 10.3 Amendments; Limited Agency
 
37


SECTION 10.4 Waivers; Cumulative Remedies
 
38


SECTION 10.5 Notices
 
38


SECTION 10.6 Merger and Integration
 
39


SECTION 10.7 Severability of Provisions
 
39


SECTION 10.8 GOVERNING LAW; JURY WAIVER
 
39


SECTION 10.9 Consent to Jurisdiction; Service of Process
 
39


SECTION 10.10 Costs, Expenses and Taxes
 
40


SECTION 10.11 Counterparts
 
40


SECTION 10.12 Bankruptcy Non-Petition and Limited Recourse; Claims
 
41


SECTION 10.13 Binding Effect; Assignability
 
41


SECTION 10.14 Waiver of Setoff
 
41


SECTION 10.15 Headings and Exhibits
 
42


SECTION 10.16 Rights of Inspection
 
42


SECTION 10.17 Subordination
 
42


SECTION 10.18 Breaches of Representations, Warranties and Covenants
 
43


SECTION 10.19 Confidentiality
 
43


SECTION 10.20 Assignments of Collateral Loans
 
43









SCHEDULES AND EXHIBITS


Schedule I    -    Sale Portfolio List
Exhibit A    -    Form of Loan Assignment
Exhibit B    -    Form of Officer’s Purchase Date Certificate
Exhibit C    -    Form of Power of Attorney for Seller




USActive 54963656.6
-iii-
 

--------------------------------------------------------------------------------






PURCHASE AND SALE AGREEMENT
THIS PURCHASE AND SALE AGREEMENT, dated as of June 11, 2020, between ARES
CAPITAL CORPORATION, a Maryland corporation, as the seller (the “Seller”) and
ARCC FB FUNDING LLC, a Delaware limited liability company, as the purchaser (the
“Purchaser”).
W I T N E S S E T H:
WHEREAS, the Purchaser has agreed to Purchase (as hereinafter defined) from the
Seller from time to time, and the Seller has agreed to Sell (as hereinafter
defined) to the Purchaser from time to time, certain Collateral Loans and other
assets related thereto on the terms set forth herein;
WHEREAS, it is contemplated that the Collateral Loans and other related assets
Purchased hereunder may be pledged by the Purchaser pursuant to the Credit
Agreement (as defined herein) and the related Facility Documents, to the
Collateral Agent, for the benefit of the Secured Parties; and
WHEREAS, the Seller agrees that all representations, warranties, covenants and
agreements made by the Seller herein with respect to the Sale Portfolio shall
also be for the benefit of any Secured Party.
NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is hereby acknowledged, the Purchaser and the Seller, intending
to be legally bound, hereby agree as follows:
ARTICLE I
DEFINITIONS
Section 1.1.    General. The specific terms defined in this Article include the
plural as well as the singular. Words herein importing a gender include the
other gender. References herein to “writing” include printing, typing,
lithography and other means of reproducing words in visible form. References to
agreements and other contractual instruments include all subsequent amendments
thereto or changes therein entered into in accordance with their respective
terms and not prohibited by this Agreement or the Credit Agreement (as
hereinafter defined). References herein to Persons include their successors and
assigns permitted hereunder or under the Credit Agreement. The terms “include”
or “including” mean “include without limitation” or “including without
limitation”. The words “herein”, “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
Article, Section or other subdivision, and Article, Section, Schedule and
Exhibit references, unless otherwise specified, refer to Articles and Sections
of and Schedules and Exhibits to this Agreement. Capitalized terms used herein
but not defined herein shall have the respective meanings assigned to such terms
in the Credit





--------------------------------------------------------------------------------





Agreement, provided that, if, within such definition in the Credit Agreement a
further term is used which is defined herein, then such further term shall have
the meaning given to such further term herein.
Section 1.2.    Specific Terms. Whenever used in this Agreement, the following
words and phrases, unless the context otherwise requires, shall have the
following meanings:
“Agreement” means this Purchase and Sale Agreement, as the same may be amended,
restated, waived, supplemented and/or otherwise modified from time to time
hereafter.
“Collateral Loan” means any loan listed on Schedule I hereto, as the same may be
amended, supplemented, restated or replaced from time to time.
“Credit Agreement” means that certain Revolving Credit and Security Agreement,
dated as of June 11, 2020, by and among the Purchaser, as the Borrower, each of
the Lenders from time to time party thereto, BNP Paribas, as the Administrative
Agent, the Seller, as the Equityholder and as the Servicer, and U.S. Bank
National Association, as the Collateral Agent, as such may be amended, restated,
supplemented or otherwise modified from time to time pursuant to the terms
thereof.
“Early Termination” has the meaning specified in Section 8.1.
“ERISA Group” means each controlled group of corporations or trades or
businesses (whether or not incorporated) under common control that is treated as
a single employer under Section 414(b) or (c) of the Code or, for purposes of
Section 302 of ERISA or Section 412 of the Code (and the regulations promulgated
and rulings issued thereunder), Section 414(m) or (o) of the Code, with the
Seller.
“Facility Financing Statements” has the meaning specified in Section 3.1(iv).
“Indemnified Amounts” has the meaning specified in Section 9.1.
“Indemnified Party” has the meaning specified in Section 9.1.
“Loan Assignment” means a Loan Assignment executed by the Seller, substantially
in the form of Exhibit A attached hereto.
“Multiemployer Plan” means a “multiemployer plan” within the meaning of Section
4001(a)(3) of ERISA that is sponsored by the Seller or a member of its ERISA
Group or to which the Seller or a member of its ERISA Group is obligated to make
contributions or has any liability.
“Non-Consolidation/True Sale Opinion” has the meaning specified in Section
4.1(mm).
“Plan” means an employee pension benefit plan (other than a Multiemployer Plan)
that is covered by Title IV of ERISA or subject to the minimum funding standards
under Section 412 of the Code, in any case, which is sponsored by the Seller or
a member of its ERISA Group or


USActive 54963656.6
-2-
 

--------------------------------------------------------------------------------





to which the Seller or a member of its ERISA Group is obligated to make
contributions or has any liability.
“Plan Asset Rule” has the meaning specified in Section 4.1(s).
“Purchase” means a purchase by the Purchaser of the Sale Portfolio from the
Seller pursuant to Article II.
“Purchase Date” has the meaning specified in Section 2.1(b).
“Purchase Price” has the meaning specified in Section 2.2.
“Purchaser” has the meaning specified in the preamble.
“Replaced Collateral Loan” has the meaning specified in Section 6.2(b)(i).
“Repurchase Price” means, with respect to a Collateral Loan to be repurchased
pursuant to Article VI hereof, an amount equal to the Purchase Price less all
Principal Proceeds received in respect of such Collateral Loan from the Purchase
Date to the date of repurchase hereunder.
“Sale” and “Sell” have the meanings specified in Section 2.1(a), and the term
“Sold” shall have the corresponding meaning.
“Sale Portfolio” means all right, title, and interest (whether now owned or
hereafter acquired or arising, and wherever located) of the Seller in the
property identified below in clauses (i) through (iv) and all accounts, cash and
currency, chattel paper, tangible chattel paper, electronic chattel paper,
copyrights, copyright licenses, equipment, fixtures, contract rights, general
intangibles, instruments, certificates of deposit, certificated securities,
uncertificated securities, financial assets, securities entitlements, commercial
tort claims, deposit accounts, inventory, investment property, letter-of-credit
rights, software, supporting obligations, accessions, or other property
consisting of, arising out of, or related to any of the following (in each case
excluding the Excluded Amounts):
(i)    the Collateral Loans listed on Schedule I hereto, and all monies due, to
become due or paid in respect of such Collateral Loans on and after the related
Purchase Date, including, but not limited to, all Collections and other
recoveries thereon, in each case as they arise after the related Purchase Date;
(ii)    all Related Documents with respect to the Collateral Loans referred to
in clause (i) above;
(iii)    all Liens, property, guaranties, supporting obligations, insurance and
other agreements or arrangements of whatever character from time to time
supporting or securing payment of the Collateral Loans referred to in clause (i)
above; and


USActive 54963656.6
-3-
 

--------------------------------------------------------------------------------





(iv)    all income and Proceeds of the foregoing.
“Schedule I” means the schedule of all Sale Portfolio that is Sold by the Seller
to the Purchaser on a Purchase Date, as supplemented on any subsequent Purchase
Date by the “Schedule I” attached to the applicable Loan Assignment, and
incorporated herein by reference, as such schedule may be supplemented and
amended from time to time pursuant to the terms hereof.
“Seller Purchase Event” means the occurrence of a breach of the Seller’s
representations and warranties under Section 4.2.
“Seller Termination Event” has the meaning specified in Section 8.1(a).
“Substitute Eligible Collateral Loan” has the meaning specified in Section
6.2(a).
“Substitution” has the meaning specified in Section 6.2(a).
“Transfer Taxes” means any tax, fee or governmental charge payable by the
Purchaser, the Seller or any other Person to any federal, state or local
government arising from or otherwise related to the Sale of any Sale Portfolio
from the Seller to the Purchaser under this Agreement (excluding taxes measured
by net income).
Section 1.3.    Other Terms.All accounting terms used but not specifically
defined herein shall be construed in accordance with GAAP. All terms used in
Article 9 of the UCC in the State of New York, and used but not specifically
defined herein, are used herein as defined in such Article 9.
Section 1.4.    Computation of Time Periods.Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to later
specified date, the word “from” means “from and including” and the words “to”
and “until” each mean “to but excluding”.
Section 1.5.    Certain References. All references to the Principal Balance of a
Collateral Loan as of a Purchase Date shall refer to the close of business on
such day.
ARTICLE II    

SALE AND PURCHASE OF COLLATERAL LOANS
AND OTHER ASSETS
Section 2.1.    Sale and Purchase of Collateral Loans and Other Assets.
(a)    Subject to the terms and conditions of this Agreement, on and after the
Closing Date, the Seller hereby agrees to (i) sell, transfer and otherwise
convey (collectively, “Sell” and any such sale, transfer and/or other
conveyance, a “Sale”), from time to time, to the Purchaser, without recourse
(except to the extent specifically provided herein), and the Purchaser hereby
agrees to purchase, all right, title and interest of the Seller (whether now
owned or hereafter acquired or


USActive 54963656.6
-4-
 

--------------------------------------------------------------------------------





arising, and wherever located) in and to certain Sale Portfolio designated by
the Seller and (ii) transfer, or cause the deposit into, the Collection Account
of all Collections received by the Seller on account of any Sale Portfolio
hereunder on and after the Purchase Date with respect to such Sale Portfolio, in
each case, within three (3) Business Days of the receipt thereof. The Seller
hereby acknowledges that each Sale to the Purchaser hereunder is absolute and
irrevocable, without reservation or retention of any interest whatsoever by the
Seller.
(b)    The Seller shall on or prior to any Business Day prior to a Seller
Termination Event (each a “Purchase Date”) execute and deliver to the Purchaser
a proposed Loan Assignment identifying the Sale Portfolio to be Sold by the
Seller to the Purchaser on such Purchase Date. From and after such Purchase
Date, the Sale Portfolio listed on Schedule I to the related Loan Assignment
shall be deemed to be listed on Schedule I hereto and constitute part of the
Sale Portfolio hereunder.
(c)    On or before any Purchase Date with respect to the Sale Portfolio to be
acquired by the Purchaser on such date, the Seller shall provide the Purchaser
with an officer’s certificate, in the form of Exhibit B hereto, signed by a duly
authorized Responsible Officer certifying, as of such Purchase Date, to each of
the items in Section 4.2.
(d)    On and after each Purchase Date hereunder and upon payment of the
Purchase Price therefor, the Purchaser shall own the Sale Portfolio Sold by the
Seller to the Purchaser on such Purchase Date, and the Seller shall not take any
action inconsistent with such ownership and shall not claim any ownership
interest in such Sale Portfolio.
(e)    Except as specifically provided in this Agreement, the Sale and Purchase
of the Sale Portfolio under this Agreement shall be without recourse to the
Seller; it being understood that the Seller shall be liable to the Purchaser for
all representations, warranties, covenants and indemnities made by the Seller
pursuant to the terms of this Agreement, all of which obligations are limited so
as not to constitute recourse to the Seller for the credit risk of the Obligors.
(f)    Neither the Purchaser nor any assignee of the Purchaser (including the
Secured Parties) shall have any obligation or liability to any Obligor or client
of the Seller (including any obligation to perform any obligation of the Seller,
including with respect to any other related agreements) in respect of the Sale
Portfolio (other than with respect to funding obligations to Obligors pursuant
to the terms of the applicable Related Documents for Revolving Collateral Loans
and Delayed Drawdown Collateral Loans, as applicable). No such obligation or
liability is intended to be assumed by the Purchaser or any assignee of the
Purchaser (including the Secured Parties) and any such assumption is expressly
disclaimed. Without limiting the generality of the foregoing, the Sale of the
Sale Portfolio by the Seller to the Purchaser pursuant to this Agreement does
not constitute and is not intended to result in a creation or assumption by the
Purchaser or any assignee of the Purchaser (including the Secured Parties), of
any obligation of the Seller, as lead agent, collateral agent or paying agent
under any agented Collateral Loan.
(g)    As early as commercially practicable, but no later than 2:00 p.m. New
York City time on the Business Day following each Purchase Date, the Purchaser
(or the Servicer on its behalf) shall provide by electronic mail to the
Administrative Agent (with a copy to the Purchaser and the Collateral Agent) a
copy of the Collateral Loan Buy Confirmation.


USActive 54963656.6
-5-
 

--------------------------------------------------------------------------------





(h)    In accordance with the Credit Agreement, certain documents relating to
the Sale Portfolio shall be delivered to and held in trust by the Custodian for
the benefit of the Purchaser and its assignees, and the Purchaser hereby
instructs the Seller to cause such documents to be delivered to the Custodian
within five (5) Business Days after the related Purchase Date. Such delivery to
the Custodian of such documents and the possession thereof by the Custodian is
at the will of the Purchaser and its assignees and in a custodial capacity for
their benefit only.
(i)    The Seller shall provide all information, and any other reasonable
assistance, to the Servicer, the Custodian and the Collateral Agent necessary
for the Servicer, the Custodian and the Collateral Agent, as applicable, to
conduct the management, administration and collection of the Sale Portfolio
Purchased hereunder in accordance with the terms of the Credit Agreement.
(j)    In connection with each Purchase of the Sale Portfolio hereunder, the
Seller hereby grants to each of the Purchaser and its assigns, the
Administrative Agent, the Lenders, the Collateral Agent, the Custodian and the
Servicer an irrevocable, non–exclusive license to use, without royalty or
payment of any kind, all software used by the Seller to account for the Sale
Portfolio, to the extent necessary to administer the Sale Portfolio, whether
such software is owned by the Seller or is owned by others and used by the
Seller under license agreements with respect thereto; provided that, should the
consent of any licensor of such software be required for the grant of the
license described herein to be effective or for the Purchaser to assign such
licenses to the Servicer or any successor, the Seller hereby agrees that upon
the request of the Purchaser or its assignees, the Administrative Agent, the
Custodian or the Collateral Agent, the Seller shall use its best efforts to
obtain the consent of such third-party licensor. The license granted hereby
shall be irrevocable until the Collection Date and shall terminate on the date
this Agreement terminates in accordance with its terms. The Seller (i) shall
take such action reasonably requested by the Purchaser or the Administrative
Agent, from time to time hereafter, that may be necessary or appropriate to
ensure that the Purchaser and its assigns under the Credit Agreement have an
enforceable ownership or security interest, as applicable, in the Sale Portfolio
Purchased by the Purchaser as contemplated by this Agreement, and (ii) shall use
its commercially reasonable efforts to ensure that each of the Purchaser (and
its assignees), the Administrative Agent, the Lenders, the Collateral Agent, the
Custodian and the Servicer (or any successor) has an enforceable right (whether
by license or sublicense or otherwise) to use all of the computer software used
to account for the Sale Portfolio and/or the Related Documents.
(k)    In connection with the Purchase by the Purchaser of the Sale Portfolio as
contemplated by this Agreement, the Seller further agrees that it shall, at its
own expense, indicate clearly and unambiguously in its computer files on or
prior to each Purchase Date, and its financial statements, that such Sale
Portfolio has been purchased by the Purchaser in accordance with this Agreement.
(l)    The Seller further agrees to deliver to the Purchaser on or before each
Purchase Date a computer file containing a true, complete and correct list of
all Collateral Loans to be Sold hereunder on such Purchase Date, identified by
Obligor’s name and Principal Balance as of the related Purchase Date. Such file
or list shall be marked as Schedule I to the applicable Loan Assignment and
shall be delivered to the Purchaser as confidential and proprietary, and is


USActive 54963656.6
-6-
 

--------------------------------------------------------------------------------





hereby incorporated into and made a part of Schedule I to this Agreement, as
such Schedule I may be supplemented and amended from time to time.
(m)    The Seller shall, at all times, continue to fulfill its obligations
under, and in strict conformance with the terms of all Related Documents (other
than with respect to funding obligations to Obligors in connection with
Revolving Collateral Loans and Delayed Drawdown Collateral Loans, as applicable)
related to any Sale Portfolio purchased hereunder.
(n)    The Seller and the Purchaser each acknowledge with respect to itself that
the representations and warranties of the Seller in Sections 4.1 and 4.2 hereof
and of the Purchaser in Section 4.3 hereof, and the covenants of the Seller in
Article V hereof, will run to and be for the benefit of the Purchaser and the
Collateral Agent (on behalf of the Secured Parties) and the Collateral Agent (on
behalf of the Secured Parties) may enforce directly (without joinder of the
Purchaser when enforcing against the Seller), the obligations of the Seller or
the Purchaser, as applicable, with respect to breaches of such representations,
warranties and covenants as set forth in this Agreement.
Section 2.2.    Purchase Price. The purchase price for each item of Sale
Portfolio Sold to the Purchaser hereunder (the “Purchase Price”) shall be in a
dollar amount equal to the fair market value of such Collateral Loan as
determined from time to time by the Seller and the Purchaser. Each of the
Purchaser and the Seller hereby agree that the fair market value of each
Collateral Loan Sold hereunder as of the related Purchase Date shall not be less
than the Loan Value thereof as of the applicable Purchase Date multiplied by the
principal balance of such Collateral Loan.
Section 2.3.    Payment of Purchase Price.
(a)    The Purchase Price for any Sale Portfolio Sold by the Seller to the
Purchaser on any Purchase Date shall be paid in a combination of: (i)
immediately available funds; and (ii) if the Purchaser does not have sufficient
funds to pay the full amount of the Purchase Price (after taking into account
the proceeds the Purchaser expects to receive pursuant to the Advances under the
Credit Agreement), by means of a capital contribution by the Seller to the
Purchaser.
(b)    The portion of such Purchase Price to be paid in immediately available
funds shall be paid by wire transfer on the applicable Purchase Date to an
account designated by the Seller on or before such Purchase Date or by means of
proper accounting entries being entered upon the accounts and records of the
Seller and the Purchaser on the applicable Purchase Date.
(c)    In connection with each delivery of a Loan Assignment, the Seller
hereunder shall be deemed to have certified, with respect to the Sale Portfolio
to be Sold by it on such day, that its representations and warranties contained
in Sections 4.1 and 4.2 are true and correct in all material respects on and as
of such day, with the same effect as though made on and as of such day (other
than any representation or warranty that is made as of a specific date), that no
Event of Default has occurred or would result therefrom and no Default exists or
would result therefrom.
(d)    Upon the payment of the Purchase Price for any Purchase, title to the
Sale Portfolio included in such Purchase shall vest in the Purchaser, whether or
not the conditions precedent to such Purchase and the other covenants and
agreements contained herein were in fact


USActive 54963656.6
-7-
 

--------------------------------------------------------------------------------





satisfied; provided that the Purchaser shall not be deemed to have waived any
claim it may have under this Agreement for the failure by the Seller in fact to
satisfy any such condition precedent, covenant or agreement.
Section 2.4.    Nature of the Sales.
(a)    It is the express intent of the parties hereto that the Sale of the Sale
Portfolio by the Seller to the Purchaser hereunder be, and be treated for all
purposes (other than tax and accounting purposes) as an absolute sale by the
Seller (free and clear of any Lien, security interest, charge or encumbrance
other than Permitted Liens) of such Sale Portfolio. It is, further, not the
intention of the parties that such Sale be deemed a pledge of the Sale Portfolio
by the Seller to the Purchaser to secure a debt or other obligation of the
Seller. However, in the event that, notwithstanding the intent of the parties,
the Sale Portfolio is held to continue to be property of the Seller, then the
parties hereto agree that: (i) this Agreement shall also be deemed to be a
“security agreement” within the meaning of Article 9 of the UCC; (ii) the Seller
hereby grants to the Purchaser of a first priority security interest (subject
only to Permitted Liens) in all of the Seller’s right, title and interest in and
to the Sale Portfolio and all amounts payable to the holders of the Sale
Portfolio in accordance with the terms thereof and all proceeds of the
conversion, voluntary or involuntary, of the foregoing into cash, instruments,
securities or other property, including, without limitation, all amounts from
time to time held or invested in the Covered Accounts, whether in the form of
cash, instruments, securities or other property, to secure the prompt and
complete payment of a loan deemed to have been made in an amount equal to the
aggregate Purchase Price of the Sale Portfolio together with all of the other
obligations of the Seller hereunder; (iii) the possession by the Purchaser (or
the Securities Intermediary) of Sale Portfolio and such other items of property
as constitute instruments, money, negotiable documents or chattel paper shall
be, subject to clause (iv), for purposes of perfecting the security interest
pursuant to the UCC; and (iv) acknowledgements from Persons holding such
property shall be deemed acknowledgements from custodians, bailees or agents (as
applicable) of the Purchaser for the purpose of perfecting such security
interest under Applicable Law. The parties further agree in such event that any
assignment of the interest of the Purchaser pursuant to any provision hereof
shall also be deemed to be an assignment of any security interest created
pursuant to the terms of this Agreement. The Purchaser shall, to the extent
consistent with this Agreement and the other Facility Documents, take such
actions as may be necessary to ensure that, if this Agreement were deemed to
create a security interest in the Sale Portfolio, such security interest would
be deemed to be a perfected security interest of first priority (subject only to
Permitted Liens) under Applicable Law and will be maintained as such throughout
the term of this Agreement. The Purchaser shall have, in addition to the rights
and remedies which it may have under this Agreement, all other rights and
remedies provided to a secured creditor under the UCC and other Applicable Law,
which rights and remedies shall be cumulative.
(b)    It is the intention of each of the parties hereto that the Sale Portfolio
Sold by the Seller to the Purchaser pursuant to this Agreement shall constitute
assets owned by the Purchaser and shall not be part of the Seller’s estate in
the event of the filing of a bankruptcy petition by or against the Seller under
any bankruptcy or similar law.


USActive 54963656.6
-8-
 

--------------------------------------------------------------------------------





ARTICLE III    

CONDITIONS OF SALE AND PURCHASE
Section 3.1.    Conditions Precedent to Effectiveness. This Agreement shall be
effective upon the satisfaction of the conditions precedent that the Purchaser
shall have received on or before the Closing Date, in form and substance
satisfactory to the Purchaser, all of the following:
(i)    a copy of this Agreement duly executed by each of the parties hereto;
(ii)    a certificate of an authorized person of the Seller, dated the Closing
Date, certifying (A) the names and true signatures of the incumbent Persons of
the Seller authorized to sign on behalf of the Seller this Agreement, the Loan
Assignments and all other documents to be executed by the Seller hereunder or in
connection herewith (on which certificate the Purchaser and its assignees may
conclusively rely until such time as the Purchaser and such assignees shall
receive from the Seller, a revised certificate meeting the requirements of this
Section 3.1(ii)), (B) that the copy of the articles of incorporation of the
Seller attached thereto is a complete and correct copy and that such articles of
incorporation have not been amended, modified or supplemented and is in full
force and effect, (C) that the copy of the bylaws of the Seller attached thereto
is a complete and correct copy, and that such bylaws have not been amended,
modified or supplemented and is in full force and effect, and (D) the
resolutions of the board of directors of the Seller attached thereto approving
and authorizing the execution, delivery and performance by the Seller of this
Agreement, the Loan Assignments and all other documents to be executed by the
Seller hereunder or in connection herewith;
(iii)    a good standing certificate, dated as of a recent date for the Seller,
issued by the Secretary of State of the State of Maryland;
(iv)    filed, electronic copies of proper financing statements (the “Facility
Financing Statements”) describing the Sale Portfolio, and naming the Seller as
the “Debtor” and the Purchaser as “Assignor Secured Party”, or other similar
instruments or documents, in form and substance sufficient for filing under the
UCC or any comparable law of any and all jurisdictions as may be necessary to
perfect the Purchaser’s ownership interest in the Sale Portfolio;
(v)    [reserved];
(vi)    copies of tax and judgment lien searches in all jurisdictions reasonably
requested by the Purchaser or its assignees and requests for information (or a
similar UCC search report certified by a party acceptable to the Purchaser and
its assigns), dated a date reasonably near to the Closing Date, and with respect
to such requests for information or UCC searches, listing all effective
financing statements which name the Seller (under its present name and any
previous name) as debtor and which are filed in the State of Maryland,


USActive 54963656.6
-9-
 

--------------------------------------------------------------------------------





together with copies of such financing statements (none of which shall cover any
Sale Portfolio);
(vii)    all instruments in connection with the transactions contemplated by
this Agreement shall be satisfactory in form and substance to the Purchaser and
the Administrative Agent, and the Purchaser and the Administrative Agent shall
have received from the Seller copies of all documents (including, without
limitation, records of corporate proceedings, approvals and opinions) relevant
to the transactions herein contemplated as the Purchaser and the Administrative
Agent may have reasonably requested;
(viii)    any necessary third party consents to the closing of the transactions
contemplated hereby, in form and substance satisfactory to the Purchaser;
(ix)    the Seller shall have paid all fees required to be paid by it on the
Closing Date; and
(x)    one or more favorable legal opinions from counsel to the Seller with
respect to the perfection and enforceability of the security interest hereunder
and such other matters as the Purchaser or any assignee thereof may reasonably
request.
Section 3.2.    Conditions Precedent to All Purchases. The Purchase to take
place on the initial Purchase Date and each Purchase to take place on a
subsequent Purchase Date hereunder shall be subject to the further conditions
precedent that:
(a)    The following statements shall be true:
(i)    The representations and warranties of the Seller contained in Sections
4.1 and 4.2 shall be true and correct on and as of such Purchase Date in all
material respects, before and after giving effect to the Purchase to take place
on such Purchase Date and to the application of proceeds therefrom, as though
made on and as of such date (other than any representation and warranty that is
made as of a specific date);
(ii)    The Seller is in compliance in all respects with each of its covenants
and other agreements set forth herein;
(iii)    No Seller Termination Event (or event which, with the passage of time
or the giving of notice, or both would constitute a Seller Termination Event)
shall have occurred or would result from such Purchase;
(iv)    The Final Maturity Date has not yet occurred; and
(v)    No Applicable Law shall prohibit or enjoin, and no order, judgment or
decree of any federal, state or local court or governmental body, agency or
instrumentality shall prohibit or enjoin, the making of any such Purchase by the
Purchaser in accordance with the provisions hereof.


USActive 54963656.6
-10-
 

--------------------------------------------------------------------------------





(b)    The Purchaser shall have received a duly executed and completed Loan
Assignment along with a Schedule I that is true, accurate and complete in all
respects as of the related Purchase Date.
(c)    The Seller shall have delivered to the Custodian on behalf of the
Purchaser and any assignee thereof copies of any Related Documents of any of the
Collateral Loans being acquired by the Purchaser within five (5) Business Days
of the related Purchase Date.
(d)    The Seller shall have taken all steps necessary under all Applicable Law
in order to Sell to the Purchaser the Sale Portfolio being Purchased on such
Purchase Date and, upon the Sale of such Sale Portfolio from the Seller to the
Purchaser pursuant to the terms hereof, the Purchaser will have acquired good
and marketable title to (subject to Section 10.20) and a valid and perfected
ownership interest in such Sale Portfolio, free and clear of any Lien, security
interest, charge or encumbrance (other than Permitted Liens); provided that if
such item of Sale Portfolio contains a restriction of transferability, the
applicable Related Documents provide that any consents necessary for future
assignments shall not be unreasonably withheld by the applicable Obligor and/or
agent, and the rights to enforce rights and remedies in respect of the same
under the applicable Related Documents inure to the benefit of the holder of
such Collateral Loan (subject to the rights of any applicable agent or other
lenders).
(e)    The Seller shall have received copies of the Approved List and any
Approval Request approved by the Administrative Agent, in each case, evidencing
the approval of the Administrative Agent, in its sole and absolute discretion,
of the Sale to the Purchaser of the Collateral Loans identified on Schedule I to
the applicable Loan Assignment on the applicable Purchase Date.
ARTICLE IV    

REPRESENTATIONS AND WARRANTIES
Section 4.1.    Representations and Warranties of the Seller.The Seller makes
the following representations and warranties, on which the Purchaser relies in
acquiring the Sale Portfolio Purchased hereunder and each of the Secured Parties
relies upon in entering into the Credit Agreement. As of the execution and
delivery of this Agreement, each Purchase Date (unless a specific date is
specified below), the Seller represents and warrants to the Purchaser for the
benefit of the Purchaser and each of its successors and assigns that:
(a)    Organization and Good Standing. The Seller has been duly formed and is
validly existing as a corporation and such corporation is in good standing under
the laws of the State of Maryland (subject to Section 5.1(f)). The Seller has
all requisite corporate power and authority to own or lease its properties and
to conduct its business as such business is presently conducted, and has all
necessary power, authority and legal right to acquire and own the Sale Portfolio
and to Sell such Sale Portfolio to the Purchaser hereunder.
(b)    Due Qualification. The Seller is duly qualified to do business and has
obtained all necessary licenses and approvals, in all jurisdictions in which the
ownership or lease of its property or the conduct of its business requires such
qualification, licenses and/or approvals.


USActive 54963656.6
-11-
 

--------------------------------------------------------------------------------





(c)    Power and Authority; Due Authorization; Execution and Delivery. The
Seller (i) has all necessary power, authority and legal right to (a) execute and
deliver this Agreement, each Loan Assignment and the other Facility Documents to
which it is a party and (b) carry out the terms of this Agreement, each Loan
Assignment and the other Facility Documents to which it is a party and (ii) has
duly authorized by all necessary corporate action the execution, delivery and
performance of this Agreement, each Loan Assignment and the other Facility
Documents to which it is a party and the sale and assignment of an ownership
interest in the Sale Portfolio on the terms and conditions herein provided. This
Agreement, each Loan Assignment and each other Facility Document to which the
Seller is a party have been duly executed and delivered by the Seller.
(d)    Valid Conveyance; Binding Obligations. This Agreement, each Loan
Assignment and the Facility Documents to which the Seller is party have been
and, in the case of each Loan Assignment delivered after the Closing Date, will
be, duly executed and delivered by the Seller, and this Agreement, together with
the applicable Loan Assignment in each case, shall effect valid Sales of Sale
Portfolio, enforceable against the Seller and creditors of and purchasers from
the Seller, and this Agreement, each Loan Assignment and such Facility Documents
shall constitute legal, valid and binding obligations of the Seller enforceable
against the Seller in accordance with their respective terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and general principles of equity (whether such enforceability is
considered in a proceeding in equity or at law).
(e)    No Violation. The execution, delivery and performance of this Agreement,
each Loan Assignment and all other agreements and instruments executed and
delivered or to be executed and delivered by the Seller pursuant hereto or
thereto in connection with the Sale of the Sale Portfolio will not (i) conflict
with, result in any breach of any of the terms and provisions of, or constitute
(with or without notice or lapse of time or both) a default under, the Seller’s
articles of incorporation or bylaws or any contractual obligation of the Seller,
(ii) result in the creation or imposition of any Lien (other than Permitted
Liens) upon any of the Seller’s properties pursuant to the terms of any such
contractual obligation, other than this Agreement, or (iii) violate any
Applicable Law.
(f)    [Reserved].
(g)    No Proceedings. There is no litigation, proceeding or investigation
pending or, to the knowledge of the Seller, threatened against the Seller,
before any Governmental Authority (i) asserting the invalidity of this
Agreement, any Loan Assignment or any other Facility Document to which the
Seller is a party, (ii) seeking to prevent the consummation of any of the
transactions contemplated by this Agreement, any Loan Assignment or any other
Facility Document to which the Seller is a party or (iii) seeking any
determination or ruling that could reasonably be expected to have a Material
Adverse Effect.
(h)    No Consents. The Seller is not required to obtain the consent or approval
of any other party or any consent, license, approval or authorization, or
registration or declaration with, any Governmental Authority, bureau or agency
in connection with the execution, delivery,


USActive 54963656.6
-12-
 

--------------------------------------------------------------------------------





performance, validity or enforceability of this Agreement or any Loan
Assignment, except those which have been obtained.
(i)    State of Organization, Etc. Except as permitted hereunder, the Seller’s
legal name is as set forth in this Agreement. Except as permitted hereunder, the
Seller has not changed its name since its formation; does not have tradenames,
fictitious names, assumed names or “doing business as” names. The chief
executive office of the Seller (and the location of the Seller’s records
regarding the Sale Portfolio (other than those delivered to the Custodian)) is
at the address of the Seller set forth in Section 10.5 hereto. The Seller’s only
jurisdiction of formation is the State of Maryland, and, except as permitted
hereunder, the Seller has not changed its jurisdiction of formation.
(j)    Bulk Sales. The execution, delivery and performance of this Agreement and
the transactions contemplated hereby do not require compliance with any “bulk
sales” act or similar law by the Seller.
(k)    Solvency. The Seller is not the subject of any bankruptcy,
reorganization, receivership, arrangement, insolvency, moratorium or liquidation
proceeding or other proceeding under federal or state bankruptcy or similar laws
or any Insolvency Event. The Seller is Solvent, and the transactions under this
Agreement and any other Facility Document to which it is a party do not and will
not render it not Solvent. The Seller, after giving effect to the transactions
contemplated by this Agreement and the other Facility Documents, will have
adequate capital to conduct its business.
(l)    Selection Procedures. No procedures believed by the Seller to be adverse
to the interests of the Purchaser were utilized by the Seller in identifying
and/or selecting the Collateral Loans included in the Sale Portfolio.
(m)    Compliance with Laws. The Seller has complied in all material respects
with all Applicable Law to which it may be subject, and no Sale Portfolio
contravenes any Applicable Law.
(n)    Taxes. With respect to the Sale Portfolio, the Seller has filed or caused
to be filed all material tax returns that are required to be filed by it, if
any, and has paid or made adequate provisions for the payment of all taxes and
all assessments and other governmental charges due and payable from the Seller
except for any such taxes, assessments or charges that are being contested in
good faith by appropriate proceedings and for which appropriate reserves in
accordance with GAAP have been established. No material Tax lien (other than a
Permitted Lien) or similar adverse claim with respect to the Sale Portfolio has
been filed, and no claim is being asserted, with respect to any such Tax,
assessment or other governmental charge. Any material Taxes, fees and other
governmental charges due and payable by the Seller, in connection with the
execution and delivery of this Agreement and the other Facility Documents and
the transactions contemplated hereby or thereby have been paid or shall have
been paid if and when due.
(o)    Exchange Act Compliance; Regulations T, U and X. None of the transactions
contemplated herein or in the other Facility Documents (including, without
limitation, the use of


USActive 54963656.6
-13-
 

--------------------------------------------------------------------------------





the proceeds from the Sale of the Sale Portfolio) will violate or result in a
violation of Section 7 of the Exchange Act, or any regulations issued pursuant
thereto, including, without limitation, Regulations T, U and X of the Board of
Governors of the Federal Reserve System, 12 C.F.R., Chapter II. The Seller does
not own or intend to carry or purchase, and no proceeds from the Sale of the
Sale Portfolio will be used to carry or purchase, any “margin stock” within the
meaning of Regulation U or to extend “purpose credit” within the meaning of
Regulation U.
(p)    Loan Assignments. Each Loan Assignment is accurate in all respects.
(q)    No Liens, Etc. The Sale Portfolio to be acquired by Purchaser hereunder
is owned by the Seller free and clear of any Lien, security interest, charge or
encumbrance (subject only to Permitted Liens), and the Seller has the full
right, corporate power and lawful authority to Sell the same and interests
therein and, upon the Sale thereof hereunder, the Purchaser will have acquired
good and marketable title to (subject to Section 10.20) and a valid and
perfected ownership interest in such Sale Portfolio, free and clear of any Lien,
security interest, charge or encumbrance (subject only to Permitted Liens);
provided that if such item of Sale Portfolio contains a restriction of
transferability, the applicable Related Documents provide that any consents
necessary for future assignments shall not be unreasonably withheld by the
applicable Obligor and/or agent, and the rights to enforce rights and remedies
in respect of the same under the applicable Related Documents inure to the
benefit of the holder of such Collateral Loan (subject to the rights of any
applicable agent or other lenders). No effective financing statement reflecting
the Seller or the Seller’s predecessor in interest, as a “Debtor”, or other
instrument similar in effect covering all or any part of any Sale Portfolio
Purchased hereunder is on file in any recording office, except such as may have
been filed in favor of the Collateral Agent as “Secured Party” or “Assignee”, in
each case, for the benefit of the Secured Parties pursuant to the Credit
Agreement.
(r)    Information True and Correct. All information heretofore furnished by or
on behalf of the Seller to the Purchaser or any assignee thereof in connection
with this Agreement or any transaction contemplated hereby is and will be (when
taken as a whole) true, complete and correct in all material respects as of the
date such information is stated or certified and does not and will not omit to
state a material fact necessary to make the statements contained therein not
misleading; provided that, solely with respect to information furnished by the
Seller which was provided to the Seller from an Obligor with respect to a
Collateral Loan, such information shall only need to be true, complete and
correct to the actual knowledge of the Seller.
(s)    ERISA Compliance. Neither the Seller nor any member of the ERISA Group
has, or during the past six years had, any liability or obligation with respect
to any Plan or Multiemployer Plan that would reasonably be expected to result in
a Material Adverse Effect. The Seller’s assets are not treated and during the
term of this Agreement will not be treated as “plan assets” for purposes of 29
C.F.R. Section 2510.3-101 and Section 3(42) of ERISA (the “Plan Asset Rule”).
(t)    Investment Company Status. The Seller (i) is not required to register as
an “investment company” under the provisions of the Investment Company Act and
(ii) has elected to be regulated as a “business development company” for
purposes of the Investment Company Act.


USActive 54963656.6
-14-
 

--------------------------------------------------------------------------------





(u)    Intent of the Seller. The Seller has not sold, contributed, transferred,
assigned or otherwise conveyed any interest in any Sale Portfolio to the
Purchaser with any intent to hinder, delay or defraud any of the Seller’s
creditors.
(v)    Value Given. The Seller has received reasonably equivalent value from the
Purchaser in exchange for the Sale of such Sale Portfolio Sold hereunder. No
such Sale has been made for or on account of an antecedent debt owed by the
Seller and no such transfer is or may be voidable or subject to avoidance under
any section of the Bankruptcy Code.
(w)    Accounting. Other than for tax and consolidated accounting purposes, the
Seller will not account for or treat (whether in financial statements or
otherwise) the transactions contemplated hereby in any manner other than as a
sale of the Sale Portfolio by the Seller to the Purchaser.
(x)    No Broker-Dealers. The Seller is not a broker-dealer or subject to the
Securities Investor Protection Act of 1970, as amended.
(y)    Special Purpose Entity. The Purchaser is an entity with assets and
liabilities separate and distinct from those of the Seller and any Affiliates
thereof, and the Seller hereby acknowledges that the Administrative Agent, the
Lenders, the Collateral Agent and the other Secured Parties are entering into
the transactions contemplated by the Credit Agreement in reliance upon the
Seller’s identity as an entity being separate from the Purchaser and from each
other Affiliate of the Seller. Therefore, from and after the date of execution
and delivery of this Agreement, the Seller shall take all reasonable steps,
including, without limitation, all steps that the Administrative Agent and the
Collateral Agent may from time to time reasonably request, to maintain its
separate identity as an entity separate from the Purchaser and to make it
manifest to third parties that the Purchaser is an entity with assets and
liabilities distinct from those of the Seller and each other Affiliate thereof
and not just a division of the Seller or any such other Affiliate (other than
for tax purposes). Without limiting the generality of the foregoing and in
addition to the other covenants set forth herein, the Seller shall take all
reasonable steps to ensure that the Purchaser has not and will not take, refrain
from taking, or fail to take (as applicable) any action described in Section
9(j) of its amended and restated limited liability company agreement and
Sections 5.01(k), 5.04(d) and 5.05 of the Credit Agreement.
(z)    Sale Agreement. This Agreement and the Loan Assignments contemplated
herein are the only agreements or arrangements pursuant to which the Seller
Sells the Sale Portfolio Sold by it to the Purchaser.
(aa)    Security Interest.
(i)    This Agreement creates a valid and continuing security interest (as
defined in the applicable UCC) in the Sale Portfolio in favor of the Purchaser,
which security interest is prior to all other Liens (except for Permitted
Liens), and is enforceable as such against creditors of and purchasers from the
Seller;


USActive 54963656.6
-15-
 

--------------------------------------------------------------------------------





(ii)    the Collateral Loans, along with the Related Documents, constitute
either a “general intangible,” an “instrument,” an “account,” “securities
entitlement,” “tangible chattel paper”, “certificated security,” “uncertificated
security,” “supporting obligation,” or “insurance” (each as defined in the
applicable UCC), real property and/or such other category of collateral under
the applicable UCC as to which the Seller has complied with its obligations
under this Section 4.1(aa).
(iii)    the Seller owns and has good and marketable title to the Sale Portfolio
(subject to Section 10.20) Sold by it to the Purchaser hereunder on such
Purchase Date, free and clear of any Lien (other than Permitted Liens) or claim
of any Person;
(iv)    the Seller has received all consents and approvals required by the terms
of the Related Documents in respect of any Collateral Loan, to the Sale thereof
and the granting of a security interest in the Collateral Loans hereunder to the
Purchaser;
(v)    the Seller has caused the filing of all appropriate financing statements
in the proper filing office in the appropriate jurisdictions under Applicable
Law in order to perfect the security interest of the Purchaser in that portion
of the Sale Portfolio in which a security interest may be perfected by filing
granted hereunder to the Purchaser; provided that filings in respect of real
property shall not be required; and
(vi)    other than (i) as expressly permitted by the terms of this Agreement and
the Credit Agreement and (ii) the security interest granted to the Purchaser,
the Seller has not pledged, assigned, sold, granted a security interest in or
otherwise conveyed any of the Sale Portfolio. The Seller has not authorized the
filing of and is not aware of any financing statements against the Seller that
include a description of collateral covering the Sale Portfolio other than any
financing statement (A) relating to the security interest granted to the
Purchaser under this Agreement, (B) relating to assets sold or contributed to
any Person not prohibited hereunder or under the Credit Agreement, (C) relating
to the closing of a Permitted Securitization contemplated by Section 10.01(e) of
the Credit Agreement or (D) that has been terminated and/or fully and validly
assigned to the Collateral Agent on or prior to the date hereof. The Seller is
not aware of the filing of any judgment, PBGC lien or tax lien filings against
the Seller or any of its assets.
(bb)    Servicing Standard. The Seller has complied in all material respects
with the Servicing Standard with respect to all of the Sale Portfolio.
(cc)    [Reserved].
(dd)    [Reserved].
(ee)    [Reserved].
(ff)    Full Payment. As of the related Purchase Date thereof, the Seller has no
knowledge of any fact which should lead it to expect that any Sale Portfolio
will not be paid in full.


USActive 54963656.6
-16-
 

--------------------------------------------------------------------------------





(gg)    Ownership of the Purchaser. The Seller owns, directly or indirectly,
100% of the membership interests of the Purchaser, free and clear of any Lien.
Such membership interests are validly issued and there are no options or other
rights to acquire membership interests of the Purchaser.
(hh)    Confirmation from the Seller. The Seller has provided written
confirmation to the Purchaser that the Seller will not cause the Purchaser to
file a voluntary petition under the Bankruptcy Code with respect to the
Purchaser.
(ii)    [Reserved].
(jj)    Anti-Corruption Laws and Anti-Terrorism Laws. None of the Seller, its
subsidiaries, their respective directors or officers, or, to the best knowledge
of the Seller, their respective employees or Persons Controlling or Controlled
by the Seller has engaged in any activity or conduct which would violate any
applicable anti-bribery, anti-corruption, anti-terrorism or anti-money
laundering laws, regulations or rules in any applicable jurisdiction and the
Seller has instituted and maintains policies and procedures designed to prevent
violation of such laws, regulations and rules.
(kk)    Sanctions. None of the Seller, its subsidiaries, their respective
directors or officers, or, to the best knowledge of the Seller, their respective
employees or Persons Controlling or Controlled by the Seller is a Person that
is, or is owned or controlled by Persons that are: (i) a Sanctioned Person or
(ii) located, organized or resident in, or whose government is, a Sanctioned
Country.
(ll)    Seller Termination Event. No event has occurred which constitutes a
Seller Termination Event and no event has occurred and is continuing which, with
the passage of time or the giving of notice, or both would constitute a Seller
Termination Event (other than as previously disclosed to the Administrative
Agent as such).
(mm)    Opinion. The statements of fact in the section heading “Assumptions” in
the non-consolidation and true sale opinion of Latham & Watkins LLP, dated as of
the Closing Date (together with any subsequent bringdown opinions of Latham &
Watkins LLP delivered thereafter, the “Non-Consolidation/True Sale Opinion”),
are true and correct in all material respects.
(nn)    Compliance with Legal Opinions.  The Seller shall take all other actions
necessary to maintain the accuracy of the factual assumptions set forth in the
legal opinions of Latham & Watkins LLP, as special counsel to the Seller, issued
in connection with the Facility Documents and relating to the issue of
substantive consolidation.
(oo)    Accuracy of Representations and Warranties. Each representation or
warranty by the Seller contained (i) herein or (ii) in any certificate or other
document furnished by the Seller to the Purchaser or the Administrative Agent in
writing pursuant hereto or in connection herewith is, as of its date, true and
correct in all material respects.


USActive 54963656.6
-17-
 

--------------------------------------------------------------------------------





(pp)    Representations and Warranties for Benefit of the Purchaser’s Assignees.
The Seller hereby makes each representation and warranty contained in this
Agreement and the other Facility Documents to which it is a party and that have
been executed and delivered on or prior to such Purchase Date to, and for the
benefit of the Purchaser (and its assignees), the Administrative Agent, the
Lenders and the Collateral Agent as if the same were set forth in full herein.
It is understood and agreed that the representations and warranties provided in
this Section 4.1 shall survive (x) the Sale of the Sale Portfolio to the
Purchaser and (y) the grant of a first priority perfected security interest in,
to and under the Sale Portfolio pursuant to the Credit Agreement by the
Purchaser. Upon discovery by the Seller or the Purchaser of a breach of any of
the foregoing representations and warranties, the party discovering such breach
shall give prompt written notice thereof to the other and to the Administrative
Agent immediately upon obtaining knowledge of such breach.
Section 4.2.    Representations and Warranties of the Seller Relating to the
Agreement and the Sale Portfolio.The Seller makes the following representations
and warranties, on which the Purchaser relies in acquiring the Sale Portfolio
Purchased hereunder and each of the Secured Parties relies upon in entering into
the Credit Agreement. As of each Purchase Date (unless a specific date is
specified below), the Seller represents and warrants to the Purchaser for the
benefit of the Purchaser and each of its successors and assigns that:
(a)    Binding Obligation, Valid Transfer and Security Interest. This Agreement,
together with the Loan Assignments, constitutes a valid transfer to the
Purchaser of all right, title and interest in, to and under all Sale Portfolio,
free and clear of any Lien of any Person claiming through or under the Seller or
its Affiliates, except for Permitted Liens. If the conveyances contemplated by
this Agreement are determined to be a transfer for security, then this Agreement
constitutes a grant of a security interest in all Sale Portfolio to the
Purchaser which upon the delivery of the Related Documents and the filing of the
financing statements shall be a first priority perfected security interest in
all Sale Portfolio, subject only to Permitted Liens. Neither the Seller nor any
Person claiming through or under the Seller shall have any claim to or interest
in the Covered Accounts; provided that if this Agreement constitutes only a
grant of a security interest in such property, then the Seller shall have the
rights in such property as a debtor for purposes of the UCC.
(b)    Eligibility of Collateral Loans. As of each Purchase Date, (i) Schedule I
is an accurate and complete listing of all the Sale Portfolio as of the related
Purchase Date and the information contained therein with respect to the identity
of such Sale Portfolio and the amounts owing thereunder is true and correct as
of the related Purchase Date, (ii) each item of the Sale Portfolio Purchased by
the Purchaser hereunder is an Eligible Collateral Loan (unless otherwise
consented to by the Administrative Agent), and (iii) with respect to each item
of the Sale Portfolio all consents, licenses, approvals or authorizations of or
registrations or declarations of any Governmental Authority or any Person
required to be obtained, effected or given by the Seller in connection with the
transfer of an ownership interest or security interest in each item of Sale
Portfolio to the Purchaser have been duly obtained, effected or given and are in
full force and effect. For the avoidance of doubt, any inaccurate representation
that a Collateral Loan is an Eligible Collateral


USActive 54963656.6
-18-
 

--------------------------------------------------------------------------------





Loan hereunder shall not constitute an Event of Default if the Seller complies
with Section 6.1 of this Agreement.
It is understood and agreed that the representations and warranties provided in
this Section 4.2 shall survive (x) the Sale of the Sale Portfolio to the
Purchaser, (y) the grant of a first priority perfected security interest in, to
and under the Sale Portfolio pursuant to the Credit Agreement by the Purchaser
and (z) the termination of this Agreement and the Credit Agreement. Upon
discovery by the Seller or the Purchaser of a breach of any of the foregoing
representations and warranties, the party discovering such breach shall give
prompt written notice thereof to the other and to the Administrative Agent
immediately upon obtaining knowledge of such breach.
Section 4.3.    Representations and Warranties of the Purchaser. The Purchaser
makes the following representations and warranties, on which the Seller relies
in selling Sale Portfolio to the Purchaser hereunder. Such representations are
made as of the execution and delivery of this Agreement, but shall survive until
the Collection Date, the Sale of Sale Portfolio hereunder, and the grant of a
security interest in such Sale Portfolio by the Purchaser to the Collateral
Agent, on behalf of the Secured Parties, under the Credit Agreement.
(a)    Organization and Good Standing. The Purchaser has been duly organized and
is validly existing and in good standing as a limited liability company under
the laws of the State of Delaware or such other jurisdiction as permitted under
the terms of the Facility Documents, with the power and authority to own or
lease its properties and to conduct its business as such properties are
currently owned and such business is currently conducted, and had at all
relevant times, and has, all necessary power, authority and legal right to
acquire and own the Sale Portfolio.
(b)    Due Qualification. The Purchaser is duly qualified to do business as a
limited liability company in good standing, and has obtained all necessary
licenses and approvals in all jurisdictions in which the ownership or lease of
its property or the conduct of its business requires such qualification,
licenses and/or approvals.
(c)    Power and Authority; Due Authorization; Execution and Delivery. The
Purchaser has all necessary power, authority and legal right to execute and
deliver this Agreement and to carry out the terms hereof and to acquire the Sale
Portfolio; and the execution, delivery and performance of this Agreement and all
of the documents required pursuant hereto have been duly authorized by the
Purchaser by all necessary limited liability company action.
(d)    No Consent Required. The Purchaser is not required to obtain the consent
of any other party, or any consent, license, approval or authorization or
registration or declaration with, any Governmental Authority, bureau or agency
in connection with the execution, delivery or performance of this Agreement,
each Loan Assignment and the Facility Documents to which it is a party, except
for such as have been obtained, effected or made.
(e)    Binding Obligation. This Agreement constitutes a legal, valid and binding
obligation of the Purchaser, enforceable against the Purchaser in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization,


USActive 54963656.6
-19-
 

--------------------------------------------------------------------------------





moratorium or other similar laws affecting creditors’ rights generally and
general principles of equity (whether considered in a suit at law or in equity).
(f)    No Violation. The consummation of the transactions contemplated by this
Agreement, each Loan Assignment and the other Facility Documents to which it is
a party and the fulfillment of the terms hereof and thereof will not (i)
conflict with, result in any breach of any of the terms and provisions of, or
constitute (with or without notice or lapse of time or both) a default under,
the Purchaser’s certificate of formation, limited liability company agreement or
any contractual obligation of the Purchaser, (ii) result in the creation or
imposition of any Lien (other than Permitted Liens) upon any of the Purchaser’s
properties pursuant to the terms of any such contractual obligation, other than
this Agreement, or (iii) violate any Applicable Law.
(g)    Value Given. The Purchaser has given reasonably equivalent value to the
Seller in exchange for the Sale of such Sale Portfolio, which amount the
Purchaser hereby agrees is the fair market value of such Sale Portfolio. No such
Sale has been made for or on account of an antecedent debt owed by the Seller
and no such transfer is or may be voidable or subject to avoidance under any
section of the Bankruptcy Code.
(h)    No Proceedings. No litigation or administrative proceeding of or before
any court, tribunal or governmental body is presently pending or, to the
knowledge of the Purchaser, threatened against the Purchaser or any properties
of the Purchaser or with respect to this Agreement, any Loan Assignment or any
other Facility Document to which the Purchaser is a party, which, if adversely
determined, could have a material adverse effect on the ability of the Purchaser
to perform its obligations under this Agreement, any Loan Assignment or any
Facility Document to which the Purchaser is a party or any of the other
applicable documents forming part of the Sale Portfolio.
(i)    Sale Agreement. This Agreement and the Loan Assignments contemplated
herein are the only agreements or arrangements pursuant to which the Purchaser
Purchases the Sale Portfolio Sold to it by the Seller.
(j)    Investment Company Act. The Purchaser is not required to register as an
“investment company” under the provisions of the Investment Company Act.
(k)    Compliance with Law. The Purchaser has complied in all material respects
with all Applicable Law to which it may be subject, and no Sale Portfolio
contravenes any Applicable Law.
(l)    Opinions. The statements of fact in the section heading “Assumptions” in
the Non-Consolidation/True Sale Opinion are true and correct in all material
respects.
ARTICLE V    

COVENANTS OF THE SELLER
Section 5.1.    Protection of Title of the Purchaser.


USActive 54963656.6
-20-
 

--------------------------------------------------------------------------------





(a)    On or prior to the Closing Date, the Seller shall have filed or caused to
be filed UCC-1 financing statements, naming the Seller as “Debtor”, naming the
Purchaser as “Assignor Secured Party”, and naming the Collateral Agent, for the
benefit of the Secured Parties, as “Assignee of Assignor Secured Party”, and
describing the Sale Portfolio to be acquired by the Purchaser, with the office
of the Secretary of State of the state of the jurisdiction of organization of
the Seller. From time to time thereafter, the Seller shall file such financing
statements and cause to be filed such continuation statements, all in such
manner and in such places as may be required by law (or deemed desirable by the
Purchaser or any assignee thereof) to fully perfect, preserve, maintain and
protect the ownership interest of the Purchaser under this Agreement and the
security interest of the Collateral Agent for the benefit of the Secured Parties
under the Credit Agreement, in the Sale Portfolio acquired by the Purchaser
hereunder, as the case may be, and in the proceeds thereof. The Seller shall
deliver (or cause to be delivered) to the Purchaser, the Collateral Agent, the
Custodian, the Servicer and the Administrative Agent (who will provide each
Lender (except if such Lender is also the Administrative Agent) with a copy
promptly upon receipt thereof) file-stamped copies of, or filing receipts for,
any document filed as provided above, as soon as available following such
filing. The Seller agrees that it will from time to time, at its expense, take
all actions, that the Purchaser, the Collateral Agent or the Administrative
Agent may reasonably request in order to perfect, protect or more fully evidence
the Purchases hereunder and the security and/or interest granted in the Sale
Portfolio, or to enable the Purchaser, the Collateral Agent, the Administrative
Agent or the Secured Parties to exercise and enforce their rights and remedies
hereunder or under any Facility Document.
(b)    On or prior to each Purchase Date hereunder, the Seller shall take all
steps necessary under all Applicable Law in order to Sell to the Purchaser the
Sale Portfolio being acquired by the Purchaser on such Purchase Date to the
Purchaser so that, upon the Sale of such Sale Portfolio from the Seller to the
Purchaser pursuant to the terms hereof on such Purchase Date, the Purchaser will
have acquired good and marketable title to (subject to Section 10.20) and a
valid and perfected ownership interest in such Sale Portfolio, free and clear of
any Lien, security interest, charge or encumbrance or restrictions on
transferability (subject only to Permitted Liens). On or prior to each Purchase
Date hereunder, the Seller shall take all steps required under Applicable Law in
order for the Purchaser to grant to the Collateral Agent, for the benefit of the
Secured Parties, a first priority perfected security interest (subject only to
Permitted Liens) in the Sale Portfolio being Purchased by the Purchaser on such
Purchase Date and, from time to time thereafter, the Seller shall take all such
actions as may be required by Applicable Law to fully preserve, maintain and
protect the Purchaser’s ownership interest in, and the Collateral Agent’s first
priority perfected security interest in (subject only to Permitted Liens), the
Sale Portfolio which have been acquired by the Purchaser hereunder.
(c)    The Seller shall direct any agent or administrative agent for any Sale
Portfolio originated or acquired by the Seller to remit all payments and
collections with respect to such Sale Portfolio and direct the Obligor with
respect to such Sale Portfolio to remit all such payments and collections
directly to the Collection Account. The Seller will not make any change, or
permit the Servicer to make any change, in its instructions to Obligors
regarding payments to be made to the Seller or the Servicer or payments to be
made to the Collection Account, unless the Purchaser and the Administrative
Agent have consented to such change. The Seller shall direct or cause only funds


USActive 54963656.6
-21-
 

--------------------------------------------------------------------------------





constituting payments and collections relating to the Sale Portfolio to be
deposited into the Collection Account. In the event any payments relating to any
Sale Portfolio are remitted directly to the Seller or any Affiliate of the
Seller, the Seller will remit (or will cause all such payments to be remitted)
directly to the Collection Account within three (3) Business Days following
receipt thereof, and, at all times prior to such remittance, the Seller will
itself hold or, if applicable, will cause such payments to be held in trust for
the exclusive benefit of the Purchaser and its assignees. Until so deposited,
all such Interest Proceeds and Principal Proceeds shall be held in trust for the
Purchaser or its assignees by the Seller.
(d)    At any time after the occurrence or declaration of the Final Maturity
Date, the Purchaser, the Collateral Agent or the Administrative Agent may direct
the Seller or the Servicer to notify the Obligors, at Seller’s expense, of the
Purchaser’s (or its assigns) or the Secured Parties’ interest in the Sale
Portfolio under this Agreement and may direct that payments of all amounts due
or that become due under any or all of the Sale Portfolio be made directly to
the Purchaser (or its assigns), the Collateral Agent or the Administrative
Agent.
(e)    The Seller shall, on or before the fifth anniversary of the Closing Date:
(i)    file or cause to be filed an appropriate continuation statement with
respect to the financing statement referred to in Section 3.1 or any other
financing statement filed pursuant to this Agreement or in connection with any
Purchase hereunder and the Purchaser hereby authorizes the Seller to file such
continuation statements; and
(ii)    deliver or cause to be delivered to the Purchaser, the Collateral Agent
and the Administrative Agent an opinion of the counsel for Seller, in form and
substance reasonably satisfactory to the Purchaser, the Collateral Agent and the
Administrative Agent, stating that, in the opinion of such counsel, as of the
date of such opinion, such financing statement(s) shall remain effective and no
additional financing statements, continuation statements or amendments with
respect to such financing statement(s) shall be required to be filed in the
State of Maryland from the date thereof through the next five years to maintain
the perfection of the security interest of this Agreement as such security
interest otherwise exists on the date thereof.
(f)    The Seller shall not (x) change its name, move the location of its
principal place of business and chief executive office, change the offices where
it keeps records concerning the Sale Portfolio from the address set forth under
its name in Section 10.5 hereto, or change the jurisdiction of its formation, or
(y) subject to Sections 7.05 and 8.08 of the Credit Agreement, move, or consent
to the Collateral Agent moving, the Related Documents from the location required
under the Facility Documents, unless the Seller has given at least 30 days’ (or
such shorter notice period as consented to by the Administrative Agent) written
notice to the Purchaser, the Collateral Agent and the Administrative Agent (who
will provide each Lender (except if such Lender is also the Administrative
Agent) with a copy promptly upon receipt thereof) and has taken all actions
required under the UCC of each relevant jurisdiction in order to continue the
first priority perfected security interest of the Purchaser in the Sale
Portfolio, together with such opinions of counsel and other documents and
instruments as the Administrative Agent may request in connection therewith.


USActive 54963656.6
-22-
 

--------------------------------------------------------------------------------





(g)    [Reserved].
(h)    The Seller shall mark its master data processing records so that, from
and after the time of Sale under this Agreement of Sale Portfolio to the
Purchaser and the grant of a security interest in such Sale Portfolio by the
Purchaser to the Collateral Agent for the benefit of the Secured Parties under
the Credit Agreement, the Seller’s master data processing records (including
archives) that refer to such Sale Portfolio shall indicate clearly that such
Sale Portfolio has been Purchased by the Purchaser hereunder and pledged by the
Purchaser to the Collateral Agent, on behalf of the Secured Parties, under the
Credit Agreement. Indication of the Collateral Agent’s security interest for the
benefit of the Secured Parties in the Sale Portfolio shall be deleted from or
modified on the Seller’s computer systems when, and only when, such Sale
Portfolio shall be (i) paid off by the related Obligor, (ii) purchased or
substituted by the Seller in accordance with Section 6.1 or 6.2 hereof or (iii)
released by the Collateral Agent pursuant to Section 8.08 of the Credit
Agreement.
(i)    If the Seller fails to perform any of its obligations hereunder, the
Purchaser, the Collateral Agent or the Administrative Agent may (but shall not
be required to) perform, or cause performance of, such obligation; and the
Purchaser’s, the Collateral Agent’s or the Administrative Agent’s costs and
expenses incurred in connection therewith shall be payable by the Seller as
provided in Section 9.1. The Seller irrevocably authorizes the Purchaser, the
Collateral Agent or the Administrative Agent at any time and from time to time
at the Purchaser’s, the Collateral Agent’s or the Administrative Agent’s sole
discretion and appoints the Purchaser, the Collateral Agent and the
Administrative Agent as its attorney–in–fact pursuant to a power of attorney
substantially in the form of Exhibit C to act on behalf of the Seller (i) to
file financing statements on behalf of the Seller, as debtor, necessary or
desirable in the Purchaser’s, the Collateral Agent’s or the Administrative
Agent’s sole discretion to perfect and to maintain the perfection and priority
of the interest of the Purchaser or the Collateral Agent in the Sale Portfolio
and (ii) to file a carbon, photographic or other reproduction of this Agreement
or any financing statement with respect to the Sale Portfolio as a financing
statement in such offices as the Purchaser, the Collateral Agent or the
Administrative Agent in their sole discretion deem necessary or desirable to
perfect and to maintain the perfection and priority of the interests of the
Purchaser or the Collateral Agent in the Sale Portfolio. This appointment is
coupled with an interest and is irrevocable.
Section 5.2.    Affirmative Covenants of the Seller.From the date hereof until
the Collection Date:
(a)    Compliance with Law. The Seller will comply in all material respects with
all Applicable Law, including those applicable to the Seller as a result of its
interest in the Sale Portfolio or any part thereof.
(b)    Preservation of Company Existence. The Seller will preserve and maintain
its existence, rights, franchises and privileges as a corporation in the
jurisdiction of its formation, and qualify and remain qualified as a corporation
in each jurisdiction where the failure to preserve and maintain such existence,
rights, franchises, privileges and qualification could reasonably be expected to
have a Material Adverse Effect.


USActive 54963656.6
-23-
 

--------------------------------------------------------------------------------





(c)    Performance and Compliance with Sale Portfolio. The Seller will, at its
expense, timely and fully perform and comply in all material respects with all
provisions, covenants and other promises required to be observed by it under the
Sale Portfolio and all other agreements related to such Sale Portfolio.
(d)    Keeping of Records and Books of Account. The Seller will maintain and
implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing the Sale Portfolio in the
event of the destruction of the originals thereof), and keep and maintain all
documents, books, records and other information reasonably necessary or
advisable for the collection of all or any portion of the Sale Portfolio.
(e)    Separate Identity. The Seller acknowledges that the Administrative Agent,
the Collateral Agent, the Lenders and the other Secured Parties are entering
into the transactions contemplated by this Agreement, the Credit Agreement and
the other Facility Documents in reliance upon the Purchaser’s identity as an
entity being separate from the Seller and each other Affiliate of the Seller.
Therefore, from and after the date of execution and delivery of this Agreement,
the Seller will take all reasonable steps including, without limitation, all
steps that the Administrative Agent and the Collateral Agent may from time to
time reasonably request to maintain the Purchaser’s identity as an entity that
is separate from the Seller and each other Affiliate of the Seller and to make
it manifest to third parties that the Purchaser is an entity with assets and
liabilities distinct from those of the Seller and each other Affiliate thereof
(other than for tax purposes) and not just a division of the Seller or any such
other Affiliate. Without limiting the generality of the foregoing and in
addition to the other covenants set forth herein, the Seller agrees that:
(i)    the Seller will take all other actions necessary on its part to ensure
that the Purchaser is at all times in compliance with the criteria and the
restrictions set forth in Section 9(j) of the amended and restated limited
liability company agreement of the Purchaser and Sections 5.01(k), 5.04(d) and
5.05 of the Credit Agreement;
(ii)    the Seller shall maintain corporate records and books of account
separate from those of the Purchaser;
(iii)    the annual financial statements of the Seller shall disclose the
effects of the Seller’s transactions in accordance with GAAP and the annual
financial statements of the Seller shall not reflect in any way that the assets
of the Purchaser, including, without limitation, the Sale Portfolio, could be
available to pay creditors of the Seller or any other Affiliate of the Seller;
(iv)    the resolutions, agreements and other instruments underlying the
transactions described in this Agreement shall be continuously maintained by the
Seller as official records;
(v)    the Seller shall maintain an arm’s–length relationship with the Purchaser
and will not hold itself out as being liable for the debts of the Purchaser;


USActive 54963656.6
-24-
 

--------------------------------------------------------------------------------





(vi)    the Seller shall keep its assets and its liabilities wholly separate
from those of the Purchaser; and
(vii)    the Seller will avoid the appearance, and promptly correct any known
misperception of any of the Seller’s creditors, that the assets of the Purchaser
are available to pay the obligations and debts of the Seller.
(f)    Servicing Standard. The Seller will comply in all material respects with
the Servicing Standard in regard to the Sale Portfolio.
(g)    [Reserved].
(h)    Cooperation with Requests for Information or Documents. The Seller will
cooperate fully with all reasonable requests of the Purchaser and its assigns
regarding the provision of any information or documents, necessary or desirable,
including the provision of such information or documents in electronic or
machine–readable format, to allow each of the Purchaser and its assignees to
carry out their responsibilities under the Facility Documents.
(i)    Payment, Performance and Discharge of Obligations. The Seller will pay,
perform and discharge all of its obligations and liabilities, including, without
limitation, all taxes, assessments and governmental charges upon its income and
properties, when due, unless and only to the extent that such obligations,
liabilities, taxes, assessments and governmental charges shall be contested in
good faith and by appropriate proceedings and that, to the extent required by
GAAP, proper and adequate book reserves relating thereto are established by the
Seller and then only to the extent that a bond is filed in cases where the
filing of a bond is necessary to avoid the creation of a Lien against any of its
properties.
(j)    Representations and Covenants. The Seller shall promptly, upon receipt of
notice or discovery thereof, notify the Purchaser, the Collateral Agent, the
Administrative Agent and each Lender (i) if any representation or warranty set
forth in Section 4.1 or Section 4.2 was incorrect at the time it was given or
deemed to have been given or (ii) of the breach of any covenant under
Section 5.1, Section 5.2 or Section 5.3 and at the same time deliver to the
Purchaser, the Collateral Agent and the Administrative Agent (who will provide
each Lender (except if such Lender is also the Administrative Agent) with a copy
promptly upon receipt thereof) a written notice setting forth in reasonable
detail the nature of such facts and circumstances. In particular, but without
limiting the foregoing, the Seller shall notify the Purchaser, the Collateral
Agent and the Administrative Agent (who will provide each Lender (except if such
Lender is also the Administrative Agent) with a copy promptly upon receipt
thereof) in the manner set forth in the preceding sentence before any Purchase
Date of any facts or circumstances within the knowledge of the Seller which
would render any of the said representations and warranties untrue at the date
when such representations and warranties were made or deemed to have been made.
(k)    Notices. The Seller will furnish to the Purchaser and the Administrative
Agent (with enough additional copies for each Lender):


USActive 54963656.6
-25-
 

--------------------------------------------------------------------------------





(i)    within three Business Days after a Responsible Officer of the Seller
obtains actual knowledge of the occurrence and continuance of any (A) Default,
(B) Event of Default, (C) event or occurrence that has resulted or could
reasonably be expected to result in a Material Adverse Effect or (D) receipt of
notice from the agent on a Collateral Loan that the related Obligor has
defaulted (beyond applicable grace periods) in the payment of principal or
interest, a certificate of a Responsible Officer setting forth the details
thereof and the action which the Seller is taking or proposes to take with
respect thereto;
(ii)    promptly after receiving notice of the occurrence of any ERISA Event,
and promptly provide the Administrative Agent and each Lender with a copy of
such notice;
(iii)    promptly following any reasonable request by the Administrative Agent
or any Lender, all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer,” anti-money laundering and sanctions rules
and regulations, including the PATRIOT Act; and
(iv)    within two Business Days after a Responsible Officer of the Seller
obtains actual knowledge thereof, provide notice to the Administrative Agent of
any settlement of, material judgment (including a material judgment with respect
to the liability phase of a bifurcated trial) in or commencement of any material
labor controversy, material litigation, material action, material suit or
material proceeding before any court or governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, directly and
adversely affecting in any material respect the Sale Portfolio (taken as a
whole), the Facility Documents, or any Secured Party’s interest in the Sale
Portfolio.
(l)    Seller Termination Event and Seller Purchase Event. The Seller will
provide the Purchaser, the Administrative Agent and the Collateral Agent with
prompt (and in any event within three (3) Business Days) written notice of the
occurrence of each Seller Termination Event and each Seller Purchase Event of
which the Seller has actual knowledge or has received notice (other than notice
received from the Administrative Agent).
(m)    Other. The Seller will furnish to the Purchaser, the Collateral Agent and
the Administrative Agent promptly, from time to time such other information,
documents, records or reports respecting the Sale Portfolio or the condition or
operations, financial or otherwise, of the Seller as the Purchaser, the
Collateral Agent and the Administrative Agent may from time to time reasonably
request in order to protect the interests of the Purchaser, the Administrative
Agent, the Collateral Agent, the Lenders or the Secured Parties under or as
contemplated by this Agreement and the other Facility Documents. The
Administrative Agent will provide each Lender with a copy of any such other
information, documents, records or reports promptly upon receipt thereof.
(n)    Costs and Expenses. The Seller shall pay all reasonable, documented costs
and disbursements in connection with the performance of its obligations
hereunder.
(o)    [Reserved].


USActive 54963656.6
-26-
 

--------------------------------------------------------------------------------





(p)    Opinion. The Seller will comply in all material respects with any
requirements for future action set forth in the section heading “Assumptions” in
the Non-Consolidation/True Sale Opinion, with respect to the Facility Documents.
Section 5.3.    Negative Covenants of the Seller.From the date hereof until the
Collection Date:
(a)    Sale Portfolio Not to be Evidenced by Instruments. The Seller will take
no action to cause any Sale Portfolio that is not, as of the related Purchase
Date, as the case may be, evidenced by an instrument, to be so evidenced except
in connection with the enforcement or collection of such Sale Portfolio.
(b)    Security Interests. Except as otherwise permitted herein and in the
Credit Agreement, the Seller will not sell, pledge, assign or transfer to any
other Person, or grant, create, incur, assume or suffer to exist any Lien on any
Sale Portfolio Sold by the Seller to the Purchaser hereunder, whether now
existing or hereafter transferred hereunder, or any interest, therein, and the
Seller will not sell, pledge, assign or suffer to exist any Lien (except for
Permitted Liens) on its interest in the Sale Portfolio Sold by the Seller to the
Purchaser hereunder. The Seller will promptly notify the Purchaser, the
Collateral Agent and the Administrative Agent (who will provide each Lender
(except if such Lender is also the Administrative Agent) with a copy promptly
upon receipt thereof) of the existence of any Lien on any Sale Portfolio and the
Seller shall defend the right, title and interest of the Purchaser and the
Collateral Agent, on behalf of the Secured Parties, in, to and under the Sale
Portfolio against all claims of third parties; provided that nothing in this
Section 5.3(b) shall prevent or be deemed to prohibit the Seller from suffering
to exist Permitted Liens upon any of the Sale Portfolio.
(c)    [Reserved].
(d)    Transfer of Purchaser Membership Interests. The Seller shall not
transfer, pledge, assign, participate or otherwise encumber its membership
interests in the Purchaser without the prior written consent of the
Administrative Agent and the delivery of an acceptable (in the Administrative
Agent’s reasonable discretion) non-consolidation opinion.
(e)    Transaction with Affiliates. The Seller shall not cause or permit the
Purchaser to sell, lease or otherwise transfer any property or assets to, or
purchase, lease or otherwise acquire any property or assets from, or otherwise
engage in any other transactions with, the Servicer, the Seller and/or any of
their Affiliates (including sales of Defaulted Collateral Loans and other
Collateral Loans), unless otherwise permitted under the Facility Documents.
(f)    Accounting of Purchases. Other than for tax and consolidated accounting
purposes, the Seller will not account for or treat (whether in financial
statements or otherwise) the transactions contemplated hereby in any manner
other than as a sale of the Collateral Loans to the Purchaser.
(g)    ERISA. The Seller shall not establish or incur any liability or
obligation with respect to any Plan or Multiemployer Plan and no member of the
ERISA Group shall establish or


USActive 54963656.6
-27-
 

--------------------------------------------------------------------------------





incur any liability or obligation with respect to any Plan or Multiemployer Plan
that in each case would reasonably be expected to result in a Material Adverse
Effect. The Seller’s assets shall not constitute “plan assets” for purposes of
the Plan Asset Rule.
(h)    [Reserved].
(i)    [Reserved].
(j)    Limitation on Financing Activities. The Seller shall not, directly or
indirectly, advance or contribute to the Purchaser any funds pursuant to any
financial accommodation. For the avoidance of doubt, this clause (j) shall not
prohibit the Seller from contributing Collateral Loans to the Purchaser as
contemplated herein.
(k)    Organizational Documents. The Seller will not cause or permit the
Purchaser to amend, modify, waive or terminate any provision of the Purchaser’s
operating agreement without the prior written consent of the Administrative
Agent.
(l)    Deposits to Special Accounts. The Seller will not deposit or otherwise
credit, or cause to be so deposited or credited, to the Collection Account cash
or cash proceeds other than Principal Proceeds and Interest Proceeds in respect
of the Sale Portfolio.
(m)    Changes in Payment Instructions to Obligors. The Seller will not make any
change, or permit the Purchaser to make any change, in its instructions to
Obligors regarding payments to be made with respect to the Sale Portfolio to the
Collection Account.
ARTICLE VI    

REPURCHASES AND SUBSTITUTION BY THE SELLER
Section 6.1.    Repurchase of Collateral Loans.In the event of the occurrence of
a Seller Purchase Event, the Seller will within ten (10) Business Days of the
discovery by or notice (from any Person) to the Seller of the Seller Purchase
Event, subject to the conditions set forth in Section 10.03 of the Credit
Agreement, (i) purchase each Collateral Loan hereunder which is affected by or
related to such Seller Purchase Event from the Purchaser, and the Seller shall
pay to the Purchaser (by means of a deposit to the Collection Account, provided
that the excess if any of the Repurchase Price of such Collateral Loan over the
amount equal to the Loan Value of such Collateral Loan on the applicable
Purchase Date multiplied by the principal balance of such Collateral Loan as of
the date of repurchase shall be paid to the Purchaser or as otherwise directed
by the Purchaser) the Repurchase Price of such Collateral Loan as of the date of
the purchase thereof from the Purchaser or (ii) subject to the satisfaction of
the conditions in Section 6.2, substitute for such Collateral Loan, a Substitute
Eligible Collateral Loan. It is understood and agreed that the obligation of the
Seller to purchase the Collateral Loans or substitute a Substitute Eligible
Collateral Loan for the Collateral Loans which are affected by or related to
such Seller Purchase Event is not intended to, and shall not, constitute a
guaranty of the collectability or payment of any Collateral Loan which is not
collected, not paid or uncollectible on account of the insolvency, bankruptcy or
financial inability to pay of the related Obligor. Upon deposit in the
Collection Account of the Repurchase Price for


USActive 54963656.6
-28-
 

--------------------------------------------------------------------------------





any Collateral Loan purchased by the Seller, the Purchaser shall (and shall
request the Collateral Agent to), at the sole expense of the Seller, take such
steps as may be reasonably requested by the Seller in order to Sell to the
Seller all of the Purchaser’s and the Collateral Agent’s right, title and
interest in and to such Collateral Loan, without recourse, representation or
warranty of any kind, except as to the absence of Liens, charges or encumbrances
created by or arising solely as a result of actions of the Purchaser or the
Collateral Agent. Such Sale shall be a sale outright, and not for security.
Section 6.2.    Substitution of Collateral Loans.
(a)    The Seller shall have the right, but not the obligation, subject to the
prior written consent of the Administrative Agent and the Purchaser, in their
sole discretion, to substitute one or more Collateral Loans (“Substitute
Eligible Collateral Loan”) for a Collateral Loan (each such act, a
“Substitution”).
(b)    The Substitution shall not occur unless the following conditions are
satisfied as of the date of such Substitution:
(i)    the Seller has recommended to the Purchaser and the Administrative Agent
(with a copy to the Collateral Agent and the Custodian) in writing that the
Collateral Loan to be replaced should be replaced (each, a “Replaced Collateral
Loan”);
(ii)    no event has occurred, or would result from such Substitution, which
constitutes an Event of Default and no event has occurred and is continuing, or
would result from such Substitution, which constitutes a Default;
(iii)    the Minimum OC Coverage Test is satisfied (or, if not satisfied
immediately prior to such Substitution, compliance with the Minimum OC Coverage
Test is maintained or improved);
(iv)    all representations and warranties contained in Sections 4.1 and 4.2
shall be true and correct in all material respects as of the date of
Substitution (other than any representation and warranty that is made as of a
specific date);
(v)    no selection procedures adverse to the interests of the Purchaser, the
Administrative Agent, the Lenders or the other Secured Parties were utilized by
the Seller in the selection of the Collateral Loan to be replaced by the
Substitute Eligible Collateral Loan;
(vi)    the limits set forth in Section 10.03 of the Credit Agreement applicable
to such Substitution are satisfied;
(vii)    each Collateral Loan that is replaced pursuant to the terms of this
Section 6.2 shall be substituted only with another Collateral Loan that meets
the foregoing conditions; and


USActive 54963656.6
-29-
 

--------------------------------------------------------------------------------





(viii)    all terms, provisions, representations, warranties and covenants
hereunder with respect to Collateral Loans that have been Sold by the Seller to
the Purchaser hereunder shall apply equally to Substitute Eligible Collateral
Loans.
Section 6.3.    Repurchase Limitations.Except as otherwise expressly permitted
under the Credit Agreement, the Seller and the Purchaser agree that the Seller
and any Affiliate of the Seller may repurchase any Sale Portfolio only from the
Purchaser in the case of a repurchase or Substitution of any Sale Portfolio
pursuant to Sections 6.1 or 6.2.
ARTICLE VII    

ADDITIONAL RIGHTS AND OBLIGATIONS IN
RESPECT OF THE SALE PORTFOLIO
Section 7.1.    Rights of the Purchaser.
(a)    After the occurrence or declaration of the Final Maturity Date, the
Seller hereby authorizes the Purchaser, the Servicer, the Collateral Agent, the
Administrative Agent, and/or their respective designees or assignees to take any
and all steps in Seller’s name and on behalf of the Seller that the Purchaser,
the Servicer, the Collateral Agent, the Administrative Agent and/or their
respective designees or assignees determine are reasonably necessary or
appropriate to collect all amounts due under any and all Sale Portfolio and to
enforce or protect the Purchaser’s, the Collateral Agent’s, the Administrative
Agent’s and the Lenders’ rights under this Agreement, including endorsing the
name of the Seller on checks and other instruments representing Interest
Proceeds and Principal Proceeds and enforcing such Sale Portfolio.
(b)    Except as set forth in Sections 6.1 and 6.2 with respect to the
repurchase or Substitution of certain Collateral Loans, the Purchaser shall have
no obligation to account for, replace, substitute or return any Sale Portfolio
to the Seller. The Purchaser shall have no obligation to account for or to
return Interest Proceeds or Principal Proceeds, or any interest or other finance
charge collected pursuant thereto, to the Seller, irrespective of whether such
Interest Proceeds and Principal Proceeds and charges are in excess of the
Purchase Price for such Sale Portfolio.
(c)    The Purchaser shall have the right to further assign, transfer, deliver,
hypothecate, subdivide or otherwise deal with the Sale Portfolio and all of the
Purchaser’s right, title and interest in, to and under this Agreement, pursuant
to this Agreement or the Credit Agreement.
(d)    The Purchaser shall have the sole right to retain any gains or profits
created by buying, selling or holding the Sale Portfolio and shall have the sole
risk of and responsibility for losses or damages created by such buying, selling
or holding.
Section 7.2.    Notice to Collateral Agent and Administrative Agent. The Seller
agrees that, concurrently with its delivery to the Purchaser, copies of all
notices, reports, documents and other information required to be delivered by
the Seller to the Purchaser hereunder shall be delivered by the Seller to the
Collateral Agent and the Administrative Agent (who will provide each


USActive 54963656.6
-30-
 

--------------------------------------------------------------------------------





Lender (except if such Lender is also the Administrative Agent) with a copy
promptly upon receipt thereof).
ARTICLE VIII    

SELLER TERMINATION EVENTS
Section 8.1.    Seller Termination Events.
(a)    If any of the following events (each a “Seller Termination Event”) shall
have occurred:
(i)    the Seller shall fail to pay (A) any amount due pursuant to Section 6.1
in accordance with the provisions thereof and such failure shall continue
unremedied for a period of five (5) Business Days from the earlier of (1) the
date any Responsible Officer of the Seller obtains knowledge of such failure and
(2) the date the Seller receives notice of such failure from the Purchaser, the
Servicer, the Collateral Agent or the Administrative Agent or (B) any other
amount required to be paid by the Seller hereunder within two (2) Business Days
of the date when due; or
(ii)    the Seller shall fail to observe or perform in any material respect any
covenant or agreement applicable to it contained herein (other than as specified
in paragraph (i) of this Section 8.1); provided that no such failure shall
constitute a Seller Termination Event under this paragraph (ii) unless such
failure shall continue unremedied for a period of 30 days (if such failure can
be remedied) after the earlier to occur of (i) the date on which written notice
of such failure requiring the same to be remedied shall have been given to the
Seller by the Administrative Agent, the Servicer, the Collateral Agent or the
Purchaser and (ii) the date on which the Seller acquires knowledge thereof; or
(iii)    any representation, warranty or certification made by the Seller in
this Agreement or in any statement, record, certificate, financial statement or
other document delivered pursuant to this Agreement shall prove to have been
incorrect when made, which has a Material Adverse Effect on the Purchaser and
continues to be unremedied for a period of 30 days after the earlier to occur of
(i) the date on which written notice of such incorrectness requiring the same to
be remedied shall have been given to the Seller by the Administrative Agent, the
Servicer, the Collateral Agent or the Purchaser and (ii) the date on which a
Responsible Officer of the Seller acquires knowledge thereof; provided that a
Seller Termination Event shall not be deemed to have occurred under this
paragraph (iii) based upon a Seller Purchase Event if the Seller shall have
complied with the provisions of Section 6.1 in respect thereof; or
(iv)    (A) a court having jurisdiction in the premises shall enter a decree or
order for relief in respect of the Seller in an involuntary case under the
Bankruptcy Code or any other applicable insolvency law now or hereafter in
effect, which decree or order is not stayed or any other similar relief shall be
granted under any applicable federal or state law now or hereafter in effect and
shall not be stayed; (B) (1) any involuntary case is commenced


USActive 54963656.6
-31-
 

--------------------------------------------------------------------------------





against the Seller under any applicable insolvency law now or hereafter in
effect, a decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over the Seller, or over all or a substantial part
of the property of the Seller, shall have been entered, an interim receiver,
trustee or other custodian of the Seller for all or a substantial part of the
property of the Seller is involuntarily appointed, a warrant of attachment,
execution or similar process is issued against any substantial part of the
property of the Seller, and (2) any event referred to in clause (B)(1) above
continues for 60 days unless dismissed, bonded or disclosed; (C) the Seller
shall at its request have a decree or an order for relief entered with respect
to it or commence a voluntary case under any applicable insolvency law now or
hereafter in effect, or shall consent to the entry of a decree or an order for
relief in an involuntary case, or to the conversion of an involuntary case to a
voluntary case, under any such applicable insolvency law, consent to the
appointment of or taking possession by a receiver, trustee or other custodian
for all or a substantial part of its property; (D) the making by the Seller of
any general assignment for the benefit of creditors; (E) the inability or
failure of the Seller generally to pay its debts as such debts become due; or
(F) the board of directors of the Seller authorizes action to approve any of the
foregoing; or
(v)    the occurrence of (A) an Event of Default set forth in Section 6.01 of
the Credit Agreement or (B) the Final Maturity Date; or
(vi)    a notice of Lien shall have been filed by the Pension Benefit Guaranty
Corporation against the Seller under Section 430(k) of the Code or Section
303(k) of ERISA for a failure to make a required installment or other payment to
a plan to which Section 430(k) of the Code or Section 303(k) of ERISA applies
unless there shall have been delivered to the Administrative Agent proof of
release of such Lien; or
(vii)    a federal tax notice of Lien, in an amount equal to or greater than
$100,000,000, shall have been filed against the Seller unless there shall have
been delivered to the Administrative Agent proof of release of such Lien;
then, (A) in the case of any Seller Termination Event described in paragraph
(iv), (v)(A), (vi), (vii) or (viii) above, the obligation of the Purchaser to
Purchase Sale Portfolio from the Seller shall thereupon automatically terminate
without further notice of any kind, which is hereby waived by the Seller, (B) in
the case of any Seller Termination Event described in paragraph (v)(B) above,
the obligation of the Purchaser to Purchase Sale Portfolio from the Seller shall
thereupon terminate without notice of any kind, which is hereby waived by the
Seller unless both the Purchaser and the Seller agree in writing that such event
shall not trigger an Early Termination (as hereinafter defined) hereunder, and
(C) in the case of any other Seller Termination Event, so long as such Seller
Termination Event shall be continuing, the Purchaser or the Administrative Agent
may terminate its obligation to Purchase Sale Portfolio from the Seller by
written notice to the Seller (any termination pursuant to clause (A), (B) or (C)
of this paragraph is herein called an “Early Termination”); provided that, in
the event of any involuntary petition or proceeding as described in paragraphs
(iv)(A) and (iv)(B) above, the Purchaser shall not Purchase Sale Portfolio from
the Seller


USActive 54963656.6
-32-
 

--------------------------------------------------------------------------------





unless such involuntary petition or proceeding is dismissed, bonded or
discharged within 60 days of the filing of such petition or the commencement of
such proceeding.
Section 8.2.    Remedies.
(a)    If a Seller Termination Event has occurred, the Purchaser (and its
assignees) shall have, in addition to all other rights and remedies under this
Agreement or otherwise all of the rights and remedies provided to a secured
creditor under the UCC of each applicable jurisdiction and other Applicable Law
in respect thereto, which rights shall be cumulative.
(b)    The Seller agrees that, upon the occurrence of a Seller Termination Event
under Section 8.1(a)(iv) or Section 8.1(a)(v)(A) the Purchaser, the Collateral
Agent or the Administrative Agent shall have the right to:
(i)    require the Seller to, and the Seller hereby agrees that it will at the
Seller’s expense and upon request of the Purchaser, the Collateral Agent or the
Administrative Agent forthwith, assemble all or any part of the Sale Portfolio
as directed by the Purchaser, the Collateral Agent or the Administrative Agent
and make the same available at a place to be designated by the Purchaser, the
Collateral Agent or the Administrative Agent; and
(ii)    without notice except as specified below, sell the Sale Portfolio or any
part thereof in one or more parcels at a public or private sale, at any of the
Collateral Agent’s, the Purchaser’s or the Administrative Agent’s offices or
elsewhere, for cash, or credit or for future delivery, and upon such other terms
as the Purchaser, the Collateral Agent or the Administrative Agent may deem
commercially reasonable. The Seller agrees that, to the extent notice of sale
shall be required by law, at least ten (10) days’ notice to the Seller of the
time and place of any public sale or the time after which any private sale is to
be made shall constitute reasonable notification. The Purchaser, the Collateral
Agent or the Administrative Agent shall not be obligated to make any sale of
Sale Portfolio regardless of notice of sale having been given. The Purchaser,
the Collateral Agent or the Administrative Agent may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned.
Section 8.3.    Survival of Certain Provisions. Notwithstanding any provision
contained herein to the contrary, the Seller’s and the Purchaser’s
representations, covenants and obligations set forth in Articles IV, V, VI, and
VII, as applicable, create and constitute the continuing obligation of the
parties hereto in accordance with its terms, and shall remain in full force and
effect until the Collection Date; provided that the rights and remedies with
respect to any breach of any representation and warranty made or deemed made by
the Seller pursuant to Articles III and IV and the provisions of Sections 6.1
and 6.2, the rights and obligations under Article VII, the indemnification
provisions of Article IX and the provisions of Sections 5.1, 10.2, 10.8, 10.9,
10.10, 10.12, 10.13, 10.14 and 10.17 shall be continuing and shall survive any
termination of this Agreement. For the avoidance of doubt, in the event that a
Seller Termination Event has occurred but has been waived unconditionally and in
its entirety in accordance with the terms hereof, such Seller Termination Event
shall be deemed to have not “occurred” and references to “after the


USActive 54963656.6
-33-
 

--------------------------------------------------------------------------------





occurrence of a Seller Termination Event” shall be inapplicable for all purposes
in this Agreement or any of the Facility Documents, except to the extent
otherwise provided for in the relevant waiver; provided that any waiver which by
its terms becomes effective upon certain conditions precedent being met will not
be considered a conditional waiver solely due to the existence of such
conditions precedent if all such conditions precedent to effectiveness have been
satisfied.
ARTICLE IX    

INDEMNIFICATION
Section 9.1.    Indemnification by the Seller.
(a)    Without limiting any other rights which the Purchaser, any assignee of
the Purchaser or any such Persons’ respective shareholders, officers, employees,
agents, or Affiliates (each an “Indemnified Party”) may have hereunder or under
Applicable Law, the Seller hereby agrees to indemnify any Indemnified Party from
and against any and all costs, expenses, losses, damages, claims, and
liabilities, including attorneys’ fees and disbursements (all of the foregoing,
being collectively referred to as, “Indemnified Amounts”), awarded against or
incurred by such Indemnified Party or other non-monetary damages of any such
Indemnified Party or any of them arising out of or as a result of this Agreement
excluding, however, (a) any such amounts resulting solely from any gross
negligence, bad faith or willful misconduct on the part of the applicable
Indemnified Party or (b) Collateral Loans that are uncollectible due to the
Obligor’s financial inability to pay. Without limiting the foregoing, the Seller
shall indemnify each Indemnified Party for Indemnified Amounts relating to or
resulting from any of the following (to the extent not resulting from the
conditions set forth in (a) or (b) above):
(i)    any Person’s use, ownership or operation of any underlying assets
securing a Collateral Loan to the extent that such use, ownership or operation
took place prior to the Purchase Date with respect to the related Sale
Portfolio;
(ii)    any action taken by the Seller, other than in accordance with this
Agreement, in respect of any portion of the Sale Portfolio, which results in any
claim, suit or action of any kind pertaining to the Sale Portfolio or which
reduces or impairs the rights of the Purchaser (or any assignee thereof) with
respect to any Collateral Loan or the value of any such Collateral Loan;
(iii)    any taxes (other than taxes based upon the net or gross income of an
Indemnified Party and taxes that would constitute Excluded Amounts) that may at
any time be asserted against any Indemnified Party with respect to the
transactions contemplated in this Agreement, including, without limitation, any
sales, gross receipts, general corporation, tangible or intangible personal
property, privilege, stamp or license taxes and costs and expenses in defending
against the same, arising by reason of the acts to be performed by the Seller
under this Agreement and imposed against such Indemnified Party. Without
limiting the foregoing, in the event that the Purchaser, the Collateral Agent,
the Servicer, any Lender or the Administrative Agent receives actual notice of
any Transfer Taxes arising


USActive 54963656.6
-34-
 

--------------------------------------------------------------------------------





out of the Sale of any Sale Portfolio from the Seller to the Purchaser under
this Agreement, on written demand by such party, or upon the Seller otherwise
being given notice thereof, the Seller shall pay, and otherwise indemnify and
hold the Purchaser, the Collateral Agent, the Servicer, each Lender and the
Administrative Agent harmless, on an after-tax basis, from and against any and
all such Transfer Taxes (it being understood that the Purchaser, the Collateral
Agent, the Servicer, each Lender and the Administrative Agent shall have no
contractual obligation to pay such Transfer Taxes);
(iv)    the failure by the Seller to pay when due any Taxes due by the Seller
for which the Seller is liable, including without limitation, sales, excise or
personal property taxes payable in connection with the Sale Portfolio;
(v)    the negligence, willful misconduct or bad faith of the Seller in the
performance of its duties under this Agreement or by reason of reckless
disregard of the Seller’s obligations and duties under this Agreement;
(vi)    any failure of the Seller to perform its duties or obligations in
accordance with the provisions of this Agreement or any of the other Facility
Documents to which it is a party or any failure by the Seller or any Affiliate
thereof to perform its respective duties under any Sale Portfolio;
(vii)    the failure of any Sale Portfolio to comply with all requirements of
Applicable Law as of its Purchase Date;
(viii)    the failure by the Seller to comply with all requirements of
Section 6.1 hereof;
(ix)    the failure by the Seller to comply with any term, provision or covenant
contained in this Agreement or any agreement executed in connection with this
Agreement, any Facility Document or with any Applicable Law;
(x)    any representation or warranty made or deemed made by the Seller, or any
of its officers, under or in connection with this Agreement or any other
Facility Document, which shall have been false, incorrect or misleading in any
material respect when made or deemed made or delivered;
(xi)    except in connection with a disposition permitted under the Credit
Agreement, the failure to vest and maintain vested in the Purchaser an undivided
ownership interest in the Sale Portfolio, together with all Interest Proceeds
and Principal Proceeds, free and clear of any Lien (other than Permitted Liens)
whether existing at the time of any Purchase or at any time thereafter;
(xii)    the failure to file, or any delay in filing, financing statements,
continuation statements or other similar instruments or documents under the UCC
of any applicable jurisdiction or other Applicable Law with respect to any Sale
Portfolio, whether at the time of any Purchase or at any subsequent time;


USActive 54963656.6
-35-
 

--------------------------------------------------------------------------------





(xiii)    any dispute, claim, offset or defense (other than the discharge in
bankruptcy of the Obligor) of the Obligor to the payment with respect to any
Sale Portfolio (including, without limitation, a defense based on the Sale
Portfolio not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms);
(xiv)    any inability to obtain any judgment in, or utilize the court or other
adjudication system of, any state in which an Obligor may be located as a result
of the failure of the Seller to qualify to do business or file any notice or
business activity report or any similar report;
(xv)    any action taken by the Seller in the enforcement or collection of any
Sale Portfolio;
(xvi)    [reserved];
(xvii)    the commingling of Interest Proceeds and Principal Proceeds on the
Sale Portfolio at any time with other funds of the Seller;
(xviii)    any investigation, litigation or proceeding related to this Agreement
or the use of proceeds by the Seller or the security interest in the Sale
Portfolio granted hereunder;
(xix)    any failure by the Purchaser to give reasonably equivalent value to the
Seller in consideration for the transfer by the Seller to the Purchaser of any
item of the Sale Portfolio or any attempt by any Person to void or otherwise
avoid any such transfer under any statutory provision or common law or equitable
action, including, without limitation, any provision of the Bankruptcy Code; or
(xx)    the failure of the Seller or any of its agents or representatives to
remit to the Purchaser Interest Proceeds and Principal Proceeds on the Sale
Portfolio remitted to the Seller or any such agent or representative as provided
in this Agreement.
(b)    Any amounts subject to the indemnification provisions of this Section 9.1
shall be paid by the Seller to the Indemnified Party within five (5) Business
Days following such Person’s demand therefor.
(c)    If for any reason the indemnification provided above in this Section 9.1
is unavailable to the Indemnified Party or is insufficient to hold an
Indemnified Party harmless, then the Seller shall contribute to the amount paid
or payable by such Indemnified Party as a result of such loss, claim, damage or
liability in such proportion as is appropriate to reflect not only the relative
benefits received by such Indemnified Party on the one hand and the Seller, as
the case may be, on the other hand but also the relative fault of such
Indemnified Party as well as any other relevant equitable considerations.
(d)    Indemnification under this Section 9.1 shall be in an amount necessary to
make the Indemnified Party whole after taking into account any tax consequences
to the Indemnified


USActive 54963656.6
-36-
 

--------------------------------------------------------------------------------





Party of the receipt of the indemnity provided hereunder, including the effect
of such tax or refund on the amount of tax measured by net income or profits
that is or was payable by the Indemnified Party.
(e)    If the Seller has made any payments in respect of Indemnified Amounts to
an Indemnified Party pursuant to this Section 9. 1 and such Indemnified Party
thereafter collects any of such amounts from others, such Indemnified Party will
promptly repay such amounts collected to the Seller in an amount equal to the
amount it has collected from others in respect of such Indemnified Amounts,
without interest.
(f)    The obligations of the Seller under this Section 9.1 shall survive the
termination of this Agreement.
Section 9.2.    Assignment of Indemnities. The Seller acknowledges that,
pursuant to the Credit Agreement, the Purchaser shall assign its rights of
indemnity hereunder to the Collateral Agent, on behalf of the Secured Parties.
Upon such assignment, (a) the Collateral Agent, on behalf of the Secured
Parties, shall have all rights of the Purchaser hereunder and may in turn assign
such rights, and (b) the obligations of the Seller under this Section 9.2 shall
inure to the Collateral Agent, on behalf of the Secured Parties. The Seller
agrees that, upon such assignment, the Collateral Agent, on behalf of the
Secured Parties, may enforce directly, without joinder of the Purchaser, the
indemnities set forth in this Article IX.
ARTICLE X    

MISCELLANEOUS
Section 10.1.    Liability of the Seller. The Seller shall be liable in
accordance herewith only to the extent of the obligations in this Agreement
specifically undertaken by the Seller and with respect to its representations
and warranties expressly set forth hereunder.
Section 10.2.    Limitation on Liability. Except with respect to any claim
arising solely out of the willful misconduct or gross negligence of a Lender,
the Collateral Agent, the Administrative Agent or any other Secured Party, no
claim may be made by the Seller or any other Person against any Lender, the
Collateral Agent, the Administrative Agent or any other Secured Party or their
respective Affiliates, directors, officers, employees, attorneys or agents for
any special, indirect, consequential or punitive damages in respect of any claim
for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement, or any act, omission
or event occurring in connection therewith; and the Seller hereby waives,
releases and agrees not to sue upon any claim for any such damages, whether or
not accrued and whether or not known or suspected to exist in its favor.
Section 10.3.    Amendments; Limited Agency. Except as provided in this Section
10.3, no amendment, waiver or other modification of any provision of this
Agreement shall be effective unless signed by the Purchaser and the Seller and
consented to in writing by the Administrative Agent and the Collateral Agent.
The Purchaser shall provide not less than ten (10) Business Days’ or such lesser
period as agreed to by the Administrative Agent prior written notice


USActive 54963656.6
-37-
 

--------------------------------------------------------------------------------





of any such amendment to the Administrative Agent (who will provide each Lender
(except if such Lender is also the Administrative Agent) with a copy promptly
upon receipt thereof) and the Collateral Agent.
Section 10.4.    Waivers; Cumulative Remedies. No failure or delay on the part
of the Purchaser (or any assignee thereof) or the Seller, in exercising any
power, right or remedy under this Agreement shall operate as a waiver thereof,
nor shall any single or partial exercise of any such power, right or remedy
preclude any other or future exercise thereof or the exercise of any other
power, right or remedy. The powers, rights and remedies herein provided are
cumulative and not exhaustive of any powers, rights and remedies provided by
law. Any waiver of this Agreement shall be effective only in the specific
instance and for the specific purpose for which it is given.
Section 10.5.    Notices. All demands, notices and other communications
hereunder shall, unless otherwise stated herein, be in writing (which shall
include facsimile communication and communication by e-mail in portable document
format (.pdf)) and faxed, e-mailed or delivered, to each party hereto, at its
address set forth under its name below or at such other address as shall be
designated by such party in a written notice to the other parties hereto:
If to the Purchaser:

ARCC FB Funding LLC
2000 Avenue of the Stars, 12th Floor
Los Angeles, California 90067
Attention: Chief Accounting Officer
Telephone: (310) 201-4129
Email: ARCCGeneralCounsel@aresmgmt.com
With a copy to:
ARCC FB Funding LLC
245 Park Avenue, 44th Floor
New York, New York 10167
Attention: Attention: General Counsel and Chief Financial Officer
Telephone: (212) 750-7300
Email: ARCCGeneralCounsel@aresmgmt.com
If to the Seller:

Ares Capital Corporation
245 Park Avenue, 44th Floor
New York, New York 10167
Attention: General Counsel and Chief Financial Officer
Telephone: (212) 750-7300
Email: ARCCGeneralCounsel@aresmgmt.com


USActive 54963656.6
-38-
 

--------------------------------------------------------------------------------





With a copy to:
Ares Capital Corporation
c/o Ares Management LLC
2000 Avenue of the Stars, 12th Floor
Los Angeles, California 90067
Attention: Chief Accounting Officer
Telephone: (310) 201-4129
Notices and communications by facsimile and e-mail shall be effective when sent,
and notices and communications sent by other means shall be effective when
received.
Section 10.6.    Merger and Integration. Except as specifically stated otherwise
herein, this Agreement, the Credit Agreement and the other Facility Documents
set forth the entire understanding of the parties relating to the subject matter
hereof, and all prior understandings, written or oral, are superseded by this
Agreement, the Credit Agreement and the Facility Documents. This Agreement may
not be modified, amended, restated, waived or supplemented except as provided
herein.
Section 10.7.    Severability of Provisions. If any one or more of the
covenants, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, provisions or terms shall be
deemed severable from the remaining covenants, provisions or terms of this
Agreement and shall in no way affect the validity or enforceability of the other
provisions of this Agreement.
Section 10.8.    GOVERNING LAW; JURY WAIVER. THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT AND ANY CLAIM, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER FACILITY
DOCUMENT (EXCEPT, AS TO ANY OTHER FACILITY DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL
BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY
OTHER FACILITY DOCUMENT OR FOR ANY COUNTERCLAIM HEREIN OR THEREIN OR RELATING
HERETO OR THERETO.
Section 10.9.    Consent to Jurisdiction; Service of Process.
(a)    Each party hereto hereby irrevocably submits to the non-exclusive
jurisdiction of any New York State or federal court sitting in New York City in
any action or proceeding arising out of or relating to this Agreement, and each
party hereto hereby irrevocably agrees that all claims in respect of such action
or proceeding may be heard and determined in such


USActive 54963656.6
-39-
 

--------------------------------------------------------------------------------





New York State court or, to the extent permitted by law, in such federal court.
The parties hereto hereby irrevocably waive, to the fullest extent they may
effectively do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding. The parties hereto agree that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
(b)    Each of the Seller and the Purchaser agrees that service of process may
be effected by mailing a copy thereof by registered or certified mail, postage
prepaid, to the Seller or the Purchaser, as applicable, at its address specified
in Section 10.5. Nothing in this Section 10.9 shall affect the right of the
Seller or the Purchaser to serve legal process in any other manner permitted by
law.
Section 10.10.    Costs, Expenses and Taxes.
(a)    In addition to the rights of indemnification granted to the Purchaser and
its Affiliates and officers, directors, employees and agents thereof under
Section 9.1 hereof, the Seller agrees to pay on demand all reasonable, invoiced
out-of-pocket costs and expenses of the Purchaser or its assignees incurred in
connection with the preparation, execution, delivery, enforcement,
administration (including periodic auditing), renewal, amendment or modification
of, or any waiver or consent issued in connection with, this Agreement and the
other documents to be delivered hereunder or in connection herewith, including,
without limitation, the reasonable fees and out–of–pocket expenses of counsel
with respect thereto and with respect to advising the Purchaser or its assignees
as to its rights and remedies under this Agreement and the other documents to be
delivered hereunder or in connection herewith, and all invoiced out-of-pocket
costs and expenses, if any (including reasonable counsel fees and expenses),
incurred by the Purchaser or its assignees in connection with the enforcement of
this Agreement and the other documents to be delivered hereunder or in
connection herewith.
(b)    The Seller shall pay on demand any and all stamp, sales, excise and other
similar Taxes and fees payable or determined to be payable to any Governmental
Authority in connection with the execution, delivery, filing and recording of
this Agreement and the other documents to be delivered hereunder.
(c)    The Seller shall pay on demand all other reasonable, invoiced
out-of-pocket costs and expenses incurred by the Purchaser or its assignees in
connection with the execution, delivery, filing and recording of this Agreement
and the other documents to be delivered hereunder, including, without
limitation, all costs and expenses incurred by the Purchaser or its assignees in
connection with periodic audits of the Seller’s books and records.
(d)    For the avoidance of doubt, costs and expenses to be paid pursuant to
this Section 10.10 shall exclude all allocable overhead costs and expenses.
Section 10.11.    Counterparts. For the purpose of facilitating the execution of
this Agreement and for other purposes, this Agreement may be executed
simultaneously in any number of counterparts, each of which counterparts shall
be deemed to be an original, and all of which counterparts shall constitute but
one and the same instrument. Delivery of an executed counterpart


USActive 54963656.6
-40-
 

--------------------------------------------------------------------------------





of a signature page to this Agreement by facsimile or e-mail in portable
document format (.pdf) shall be effective as delivery of a manually executed
counterpart of this Agreement.
Section 10.12.    Bankruptcy Non-Petition and Limited Recourse; Claims. The
Seller hereby agrees that it will not institute against, or join any other
Person in instituting against, the Purchaser any bankruptcy, reorganization,
receivership, arrangement, insolvency, moratorium or liquidation proceeding or
other proceeding under federal or state bankruptcy or similar laws until at
least one year and one day (or, if longer, the applicable preference period then
in effect plus one day) after the payment in full of all outstanding Obligations
and the termination of all Individual Lender Maximum Funding Amounts. The Seller
hereby acknowledges that (i) the Purchaser has no assets other than the Sale
Portfolio, (ii) the Purchaser shall, immediately upon Purchase hereunder, grant
a security interest in the Sale Portfolio to the Collateral Agent, on behalf of
the Secured Parties, pursuant to the Credit Agreement, and (iii) Collections
generated by the Sale Portfolio will be applied to payment of the Purchaser’s
obligations under the Credit Agreement. In addition, the Seller shall have no
recourse for any amounts payable or any other obligations arising under this
Agreement against any officer, member, director, employee, partner, Affiliate or
security holder of the Purchaser or any of its successors or assigns.
The provisions of this Section 10.12 are a material inducement for the Purchaser
to enter into this Agreement and the transactions contemplated hereby and for
the Administrative Agent and the Secured Parties to enter into the Credit
Agreement and the transactions contemplated thereby and are an essential term
hereof. Each of the Purchaser (or its assignees) and the Administrative Agent
may seek and obtain specific performance of such provisions (including
injunctive relief), including, without limitation, in any bankruptcy,
reorganization, arrangement, winding-up, insolvency, moratorium or liquidation
proceedings, or other proceedings under United States federal or state
bankruptcy laws or any similar laws.
Section 10.13.    Binding Effect; Assignability.
(a)    This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns.
(b)    Notwithstanding anything to the contrary contained herein, this Agreement
may not be assigned by the Purchaser or the Seller except as permitted by this
Section 10.13 or the Credit Agreement. Simultaneously with the execution and
delivery of this Agreement, the Purchaser will assign all of its right, title
and interest in this Agreement to the Collateral Agent, for the benefit of the
Secured Parties, to which assignment the Seller hereby expressly consents. Upon
assignment, the Seller agrees to perform its obligations hereunder for the
benefit of the Collateral Agent, for the benefit of the Secured Parties, under
the Credit Agreement. The Collateral Agent, in such capacity, and the
Administrative Agent shall each be a third party beneficiary hereof. The
Collateral Agent, for the benefit of the Secured Parties, under the Credit
Agreement upon such assignment may enforce the provisions of this Agreement,
exercise the rights of the Purchaser and enforce the obligations of the Seller
hereunder without joinder of the Purchaser.
Section 10.14.    Waiver of Setoff.


USActive 54963656.6
-41-
 

--------------------------------------------------------------------------------





(a)    The Seller’s obligations under this Agreement shall not be affected by
any right of setoff, counterclaim, recoupment, defense or other right the Seller
might have against the Purchaser, the Administrative Agent, the Lenders, the
Collateral Agent, the other Secured Parties or any assignee of such Persons, all
of which rights are hereby waived by the Seller.
(b)    The Purchaser shall have the right to set–off against the Seller any
amounts to which the Seller may be entitled hereunder and to apply such amounts
to any claims the Purchaser may have against the Seller from time to time under
this Agreement. Upon any such set–off, the Purchaser shall give notice of the
amount thereof and the reasons therefor to the Seller.
Section 10.15.    Headings and Exhibits.The headings herein are for purposes of
references only and shall not otherwise affect the meaning or interpretation of
any provision hereof. The schedules and exhibits attached hereto and referred to
herein shall constitute a part of this Agreement and are incorporated into this
Agreement for all purposes.
Section 10.16.    Rights of Inspection. The Purchaser and its representatives
and assigns may conduct at any reasonable time, with reasonable notice, and from
time to time, and the Seller will fully cooperate with, a reasonable number of
field examinations and audits of the Collateral Loans and the business affairs
of the Seller with respect thereto each calendar year. Each such inspection
shall be at the sole expense of the Seller; provided that, at the Seller’s
expense, (i) prior to the occurrence of a Seller Termination Event, the
Purchaser and the Administrative Agent shall be entitled to one (1) such audit
during each calendar year and, (ii) after the occurrence of a Seller Termination
Event, the Purchaser and the Administrative Agent shall be entitled to such
number of audits per annum and at such times as it shall require in its
reasonable discretion in accordance with the terms of the Credit Agreement;
provided that the Purchaser shall use commercially reasonable efforts to
coordinate audits under this Section 10.16 with any audits under Section 5.02(e)
of the Credit Agreement. The Purchaser and its representatives and successors
and assigns acknowledge that in exercising the rights and privileges conferred
in this Section 10.16, it or its representatives or assigns may, from time to
time, obtain knowledge of information, practices, books, correspondence and
records of a confidential nature and in which the Seller has a proprietary
interest. The Purchaser and its representatives and successors and assigns agree
that (i) they shall retain in strict confidence and shall use their best efforts
to ensure that their representatives retain in strict confidence and will not
disclose without the prior written consent of the Seller any or all of such
information, practices, books, correspondence and records furnished to them and
(ii) that they will not, and will use their best efforts to ensure that their
representatives and assigns will not, make any use whatsoever (other than for
the purposes contemplated by this Agreement) of any of such information,
practices, books, correspondence and records without the prior written consent
of the Seller, unless such information is generally available to the public or
is required by law to be disclosed.
Section 10.17.    Subordination. After giving effect to any payment relating to
any indebtedness, obligation or claim the Seller may from time to time hold or
otherwise have against the Purchaser or any assets or properties of the
Purchaser, whether arising hereunder or otherwise existing, the Borrowing Base
at such time must exceed the Obligations owed by the Purchaser to the Secured
Parties under the Credit Agreement. The Seller hereby agrees that at any time
during


USActive 54963656.6
-42-
 

--------------------------------------------------------------------------------





which the condition set forth in the preceding sentence shall not be satisfied,
the Seller shall be subordinate in right of payment to the prior payment of any
indebtedness or obligation of the Purchaser owing to the Lenders, the Collateral
Agent, the Administrative Agent or any other Secured Party under the Credit
Agreement.
Section 10.18.    Breaches of Representations, Warranties and Covenants. For the
avoidance of doubt, no breach or default of any representation, warranty or
covenant contained in Sections 4.1, 4.2, 4.3, 5.1, 5.2 or 5.3 that does not
constitute a “Default” under the Credit Agreement, “Event of Default” under the
Credit Agreement or Seller Termination Event under this Agreement shall be
deemed to be a breach or default hereunder; provided that the foregoing shall
not affect the definition of “Seller Purchase Event”, Sections 2.1(n), 2.3(c),
3.2(a), 4.1(nn), 4.1(oo), 5.2(j), 6.2(b), 8.3, 9.1 and the schedules and
exhibits hereto.
Section 10.19.    Confidentiality. Each of the parties hereto hereby agrees with
the confidentiality provisions set forth in Section 13.09 of the Credit
Agreement.
Section 10.20.    Assignments of Collateral Loans.
(a)    Notwithstanding anything to the contrary herein, solely for
administrative convenience and solely in the case of Collateral Loans acquired
by the Seller from a third party, (i) the chain of endorsements required under
any Related Documents by the third party to the Seller and the Seller to the
Purchaser may be satisfied by a direct endorsement from the applicable third
party to the Purchaser or (ii) delivery of the transfer documents or instruments
may be satisfied by delivery of transfer documents or instruments evidencing the
assignment of such Collateral Loan by the applicable third party directly to the
Purchaser (and by the Purchaser either to the Collateral Agent or in blank).
(b)    Nothing in this Section 10.20 shall limit any requirement that all
Collateral Loans treated as or represented to be Eligible Collateral Loans
hereunder or in any Facility Document be purchased by the Purchaser from the
Seller pursuant to this Agreement (as evidenced by the assignments applicable to
this Agreement) or any representations or warranties with respect to Collateral
Loans so purchased or the liabilities or recourse of the Seller or Purchaser, as
applicable, pertaining to such sales.
[Signature pages to follow.]




USActive 54963656.6
-43-
 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective officers as of the day and year first above written.


 
 
ARCC FB FUNDING LLC,
as the Purchaser
 
 
 
 
 
 
 
 
 
 
By:
/s/ Scott C. Lem
 
Name:
Scott C. Lem
 
Title:
Chief Accounting Officer







Ares Purchase and Sale Agreement



--------------------------------------------------------------------------------





 
 
ARES CAPITAL CORPORATION, 
as the Seller
 
 
 
 
 
 
 
 
 
 
By:
/s/ Scott C. Lem
 
Name:
Scott C. Lem
 
Title:
Authorized Signatory





Ares Purchase and Sale Agreement

